Exhibit 10.2

EXECUTION VERSION

 

 

 

$100,000,000

CREDIT AGREEMENT

dated as of October 31, 2016,

by and among

CLEARWATER PAPER CORPORATION,

as Borrower,

the Lenders referred to herein,

and

NORTHWEST FARM CREDIT SERVICES, PCA,

as Administrative Agent,

Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Print  

ARTICLE I. DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Other Definitions and Provisions

     29   

Section 1.3

 

Accounting Terms

     29   

Section 1.4

 

UCC Terms

     30   

Section 1.5

 

Rounding

     30   

Section 1.6

 

References to Agreement and Laws

     30   

Section 1.7

 

Times of Day

     30   

Section 1.8

 

Reserved

     30   

Section 1.9

 

Guarantees

     30   

Section 1.10

 

Covenant Compliance Generally

     30   

ARTICLE II. REVOLVING CREDIT FACILITY

     31   

Section 2.1

 

Revolving Credit Loans

     31   

Section 2.2

 

Reserved

     31   

Section 2.3

 

Procedure for Advances of Revolving Credit Loans

     31   

Section 2.4

 

Repayment and Prepayment of Revolving Credit

     32   

Section 2.5

 

Permanent Reduction of the Revolving Credit Commitment

     33   

Section 2.6

 

Termination of Revolving Credit Facility

     33   

ARTICLE III. RESERVED

     34   

ARTICLE IV. GENERAL LOAN PROVISIONS

     34   

Section 4.1

 

Interest

     34   

Section 4.2

 

Notice and Manner of Conversion or Continuation of Loans

     35   

Section 4.3

 

Fees

     36   

Section 4.4

 

Manner of Payment

     36   

Section 4.5

 

Evidence of Indebtedness

     36   

Section 4.6

 

Sharing of Payments by Lenders

     37   

Section 4.7

 

Administrative Agent’s Clawback

     37   

Section 4.8

 

Changed Circumstances

     38   

Section 4.9

 

Indemnity

     39   

Section 4.10

 

Increased Costs

     39   

Section 4.11

 

Taxes

     41   

Section 4.12

 

Mitigation Obligations; Replacement of Lenders

     45   

Section 4.13

 

Incremental Loans

     46   

Section 4.14

 

Reserved

     49   

Section 4.15

 

Defaulting Lenders

     49   

Section 4.16

 

Capital Plans

     51   

ARTICLE V. CONDITIONS OF CLOSING AND BORROWING

     51   

Section 5.1

 

Conditions to Closing and Initial Extensions of Credit

     51   

Section 5.2

 

Conditions to All Extensions of Credit

     55   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     56   

Section 6.1

 

Organization; Power; Qualification

     56   

Section 6.2

 

Ownership

     56   

 

i



--------------------------------------------------------------------------------

Section 6.3

 

Authorization; Enforceability

     57   

Section 6.4

 

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

     57   

Section 6.5

 

Compliance with Law; Governmental Approvals

     57   

Section 6.6

 

Tax Returns and Payments

     57   

Section 6.7

 

Intellectual Property Matters

     58   

Section 6.8

 

Environmental Matters

     58   

Section 6.9

 

Employee Benefit Matters

     59   

Section 6.10

 

Margin Stock

     60   

Section 6.11

 

Government Regulation

     60   

Section 6.12

 

Employee Relations

     60   

Section 6.13

 

Financial Statements

     60   

Section 6.14

 

No Material Adverse Effect

     60   

Section 6.15

 

Solvency

     60   

Section 6.16

 

Title to Properties

     61   

Section 6.17

 

Litigation

     61   

Section 6.18

 

Anti-Corruption Laws and Sanctions

     61   

Section 6.19

 

Absence of Defaults

     61   

Section 6.20

 

Senior Indebtedness Status

     61   

Section 6.21

 

Disclosure

     61   

ARTICLE VII. AFFIRMATIVE COVENANTS

     62   

Section 7.1

 

Financial Statements and Budgets

     62   

Section 7.2

 

Certificates; Other Reports

     63   

Section 7.3

 

Notice of Litigation and Other Matters

     64   

Section 7.4

 

Preservation of Corporate Existence and Related Matters

     64   

Section 7.5

 

Maintenance of Property and Licenses

     65   

Section 7.6

 

Insurance

     65   

Section 7.7

 

Accounting Methods and Financial Records

     65   

Section 7.8

 

Payment of Taxes and Other Obligations

     65   

Section 7.9

 

Compliance with Laws and Approvals

     65   

Section 7.10

 

Environmental Laws

     66   

Section 7.11

 

Compliance with ERISA

     66   

Section 7.12

 

Visits and Inspections

     66   

Section 7.13

 

Additional Subsidiaries

     66   

Section 7.14

 

Use of Proceeds

     68   

Section 7.15

 

Compliance with Anti-Corruption Laws and Sanctions

     68   

Section 7.16

 

Further Assurances

     68   

Section 7.17

 

Farm Credit Equity

     68   

Section 7.18

 

Timber and Cutting Rights Agreements

     69   

Section 7.19

 

Post-Closing Matters

     69   

ARTICLE VIII. NEGATIVE COVENANTS

     69   

Section 8.1

 

Indebtedness

     69   

Section 8.2

 

Liens

     71   

Section 8.3

 

Investments

     73   

Section 8.4

 

Fundamental Changes

     75   

Section 8.5

 

Asset Dispositions

     76   

Section 8.6

 

Restricted Payments

     77   

Section 8.7

 

Transactions with Affiliates

     78   

Section 8.8

 

Accounting Changes; Organizational Documents

     78   

 

ii



--------------------------------------------------------------------------------

Section 8.9

 

Payments and Modifications of Subordinated Indebtedness

     78   

Section 8.10

 

No Further Negative Pledges; Restrictive Agreements

     79   

Section 8.11

 

Nature of Business

     80   

Section 8.12

 

Sale Leasebacks

     80   

Section 8.13

 

Financial Covenants

     80   

Section 8.14

 

Disposal of Subsidiary Interests

     81   

ARTICLE IX. DEFAULT AND REMEDIES

     81   

Section 9.1

 

Events of Default

     81   

Section 9.2

 

Remedies

     83   

Section 9.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

     83   

Section 9.4

 

Crediting of Payments and Proceeds

     84   

Section 9.5

 

Administrative Agent May File Proofs of Claim

     85   

Section 9.6

 

Credit Bidding

     85   

Section 9.7

 

Lender Action

     86   

Section 9.8

 

Intercreditor Agreement

     86   

ARTICLE X. THE ADMINISTRATIVE AGENT

     86   

Section 10.1

 

Appointment and Authority

     86   

Section 10.2

 

Rights as a Lender

     87   

Section 10.3

 

Exculpatory Provisions

     87   

Section 10.4

 

Reliance by the Administrative Agent

     88   

Section 10.5

 

Delegation of Duties

     88   

Section 10.6

 

Resignation of Administrative Agent

     88   

Section 10.7

 

Non-Reliance on Administrative Agent and Other Lenders

     89   

Section 10.8

 

No Other Duties, Etc

     89   

Section 10.9

 

Collateral and Guaranty Matters

     90   

Section 10.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

     91   

ARTICLE XI. MISCELLANEOUS

     91   

Section 11.1

 

Notices

     91   

Section 11.2

 

Amendments, Waivers and Consents

     93   

Section 11.3

 

Expenses; Indemnity

     95   

Section 11.4

 

Right of Setoff

     97   

Section 11.5

 

Governing Law; Jurisdiction, Etc

     98   

Section 11.6

 

Waiver of Jury Trial

     99   

Section 11.7

 

Reversal of Payments

     99   

Section 11.8

 

Successors and Assigns; Participations

     99   

Section 11.9

 

Treatment of Certain Information; Confidentiality

     104   

Section 11.10

 

Performance of Duties

     105   

Section 11.11

 

All Powers Coupled with Interest

     105   

Section 11.12

 

Survival

     105   

Section 11.13

 

Titles and Captions

     105   

Section 11.14

 

Severability of Provisions

     106   

Section 11.15

 

Counterparts; Integration; Effectiveness; Electronic Execution

     106   

Section 11.16

 

Term of Agreement

     106   

Section 11.17

 

USA PATRIOT Act

     106   

Section 11.18

 

Independent Effect of Covenants

     106   

Section 11.19

 

No Advisory or Fiduciary Responsibility

     107   

Section 11.20

 

Inconsistencies with Other Documents

     107   

Section 11.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     108   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

     

Exhibit A

     -       Form of Revolving Credit Note

Exhibit B

     -       Form of Notice of Borrowing

Exhibit C

     -       Form of Notice of Account Designation

Exhibit D

     -       Form of Notice of Prepayment

Exhibit E

     -       Form of Notice of Conversion/Continuation

Exhibit F

     -       Form of Officer’s Compliance Certificate

Exhibit G

     -       Form of Assignment and Assumption

Exhibit H-1

     -       Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit H-2

     -       Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit H-3

     -       Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit H-4

     -       Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

SCHEDULES

Schedule 1.1(a)

     -       Fixed Rate Schedule

Schedule 1.1(b)

     -       Commitments and Commitment Percentages

Schedule 6.1

     -       Jurisdictions of Organization

Schedule 6.2

     -       Subsidiaries and Capitalization

Schedule 6.9

     -       ERISA Plans

Schedule 6.12

     -       Labor and Collective Bargaining Agreements

Schedule 6.17

     -       Litigation

Schedule 7.19

     -       Post-Closing Matters

Schedule 8.1

     -       Existing Indebtedness

Schedule 8.2

     -       Existing Liens

Schedule 8.3

     -       Existing Loans, Advances and Investments

Schedule 8.7

     -       Transactions with Affiliates

Schedule 11.8(d)

     -       Voting Participant Schedule

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 31, 2016, by and among CLEARWATER PAPER
CORPORATION, a Delaware corporation, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and NORTHWEST FARM CREDIT SERVICES, PCA, a
federally chartered production credit association, as Administrative Agent for
the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires all or substantially all of the assets of
any Person, or any division or line of business thereof, whether through the
purchase of assets, merger or otherwise or (b) acquires (in one transaction or
as the most recent transaction in a series of transactions) all of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or all of the outstanding ownership interests of a
partnership or limited liability company.

“Administrative Agent” means NWFCS, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

 



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing Level

  

Consolidated

Total Leverage

Ratio

   Commitment
Fee      LIBOR +      Base Rate +      Fixed Rate +  

I

   Less than 2.00 to 1.00      0.20%         1.50%         0.50%         1.50%
  

II

   Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00      0.25%
        1.75%         0.75%         1.75%   

III

   Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00      0.30%
        2.00%         1.00%         2.00%   

IV

   Greater than or equal to 4.00 to 1.00      0.35%         2.25%         1.25%
        2.25%   

The Applicable Margin shall be determined and adjusted quarterly on the date
five Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 7.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 7.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level IV until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected

 

2



--------------------------------------------------------------------------------

Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
4.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 4.1(b) and 9.2 nor any of their other
rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive for 270 days after the
termination of the Commitments and the repayment of all other Obligations
hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means NWFCS, in its capacity as sole lead arranger and sole
bookrunner.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof and any issuance of Equity Interests
by any Subsidiary of the Borrower to any Person that is not a Credit Party or
any Subsidiary thereof. The term “Asset Disposition” shall not include (a) the
sale of inventory in the ordinary course of business, (b) the transfer of assets
pursuant to any other transaction permitted pursuant to Section 8.4, (c) the
write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (d) the
disposition of any Hedge Agreement, (e) dispositions of Investments in cash and
Cash Equivalents, (f) the transfer by any Credit Party of its assets to any
other Credit Party, (g) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith at the time of such transfer),
(h) the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary or (i) Asset Dispositions of “margin stock” (as defined
in Regulation U of the Board of Governors of the Federal Reserve System).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.8), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Available Free Cash Flow Amount” means an amount equal to, initially,
$15,000,000 plus:

(a) 50% of Consolidated Free Cash Flow for the period of four consecutive fiscal
quarters most recently ended prior to the date of a proposed Restricted Payment
pursuant to Section 8.6(d) or payment of Subordinated Debt pursuant to Section
8.9(b)(iv) (such date, the “Reference Date”), and for which financial statements
have been delivered pursuant to Section 7.1, minus

 

3



--------------------------------------------------------------------------------

(b) any Restricted Payments made utilizing a portion of the Available Free Cash
Flow Amount pursuant to Section 8.6(d) or payment of Subordinated Debt pursuant
to Section 8.9(b)(iv) made utilizing all or a portion of the Available Free Cash
Flow Amount during the current fiscal quarter and the preceding three fiscal
quarters (and for purposes of this clause (b), without taking into account the
intended usage of the Available Free Cash Flow Amount on such Reference Date in
the contemplated transaction).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” means Clearwater Paper Corporation, a Delaware corporation.

“Borrower Materials” has the meaning assigned thereto in Section 7.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP, but excluding (a) expenditures for the restoration,
upgrade, repair or replacement of any fixed or capital asset which was destroyed
or damaged, in whole or in part, to the extent financed by the proceeds of an
insurance policy maintained by such Person, indemnity payments, condemnation or
similar awards (or payments in lieu thereof) or other settlements relating to
any damage, loss, destruction or condemnation of such property, (b) constituting
reinvestment of the net cash proceeds of any Asset Disposition (without giving
effect to the second sentence of the definition of Asset Disposition) and (c)
constituting the purchase price of equipment that is purchased simultaneously
with the trade in or sale of existing equipment.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve months from the date of acquisition thereof, (b)
commercial paper maturing no more than 270 days from the date of creation
thereof and currently having the highest rating obtainable from either S&P or
Moody’s, (c) certificates of deposit and time deposits maturing no more than
twelve months from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or better by a nationally recognized rating agency, (d) any repurchase
agreement entered into with any bank meeting the qualifications specified in
clause (c) so long as the repurchase obligations of such bank under such
repurchase agreement are fully secured by a perfected security interest in a
security or instrument of the type described in clause (a), (b) or (c) above; or
(e) shares of any money market mutual fund that: (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above; (ii) has net assets of not less than $500,000,000; and (iii)
has the highest rating obtainable from either S&P or Moody’s.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than 35% of
the Equity Interests of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of the Borrower; or

(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness for borrowed money in excess of $30,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive

 

5



--------------------------------------------------------------------------------

(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Term Loan and, when used in reference to any
Commitment, whether such Commitment is a Revolving Credit Commitment or a Term
Loan Commitment.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents (for the avoidance of doubt,
excluding in all cases, the Excluded Assets (as defined in the Collateral
Agreement)).

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

“Commercial Bank Agent” means the “Administrative Agent” as defined in the
Commercial Bank Facility.

“Commercial Bank Secured Cash Management Agreement” means any “Secured Cash
Management Agreement” as defined in the Commercial Bank Facility.

“Commercial Bank Facility” means the Credit Agreement dated as of the date
hereof among the Borrower, Commercial Bank Agent, and the lenders from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms of the Intercreditor Agreement.

“Commercial Bank Increase” means the incurrence by any Credit Party of
Incremental Loans or Incremental Loan Commitments under Section 4.13 of the
Commercial Bank Facility, as in effect on the date hereof, or as amended,
restated, supplemented or modified in accordance with the terms of the
Intercreditor Agreement.

“Commercial Bank Incremental Lender” means an “Incremental Lender” as defined in
the Commercial Bank Facility.

“Commercial Bank Incremental Term Loan” means an “Incremental Term Loan” as
defined in the Commercial Bank Facility.

“Commercial Bank Revolving Credit Loan” means a “Revolving Credit Loan” as
defined in the Commercial Bank Facility.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

 

6



--------------------------------------------------------------------------------

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBIT” means, for any period, (a) Consolidated EBITDA for such
period minus (b) the amount added back in determining Consolidated EBITDA for
such period for amortization and depreciation. For purposes of this Agreement,
Consolidated EBIT shall be adjusted on a Pro Forma Basis.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation, non-cash expenses related to stock based compensation or awards,
non-cash charges relating to the impairment or write down of good will and other
non-cash charges (except to the extent that any such non-cash charges are
reserved for cash charges to be taken in the future), (iv) extraordinary losses
(excluding extraordinary losses from discontinued or shuttered operations), (v)
recurring cash-charges from discontinued operations, which together with the
amounts added to Consolidated EBITDA pursuant to clause (viii) below do not
exceed 10% of Consolidated EBITDA in any period of four consecutive fiscal
quarters (calculated without giving effect to this clause (v) or clause (viii)
below) or $95,000,000 over any period of five consecutive fiscal years, (vi)
Transaction Costs, (vii) any non-recurring, non-capitalized costs in connection
with financings, acquisitions, dispositions, debt or equity financings or the
establishment of joint ventures, strategic alliances or similar arrangements
during such period (including financing and refinancing fees and any premium or
penalty paid in connection with redeeming or retiring indebtedness prior to its
stated maturity pursuant to the agreements or instruments governing such
indebtedness), in each case as permitted by the Loan Documents), and (viii) cash
restructuring charges or reserves and business optimization expenses, and other
non-recurring restructuring, integration, start-up and other similar costs in
connection with any acquisition, disposition or restructuring initiative,
including costs related to the closure and/or consolidation of facilities owned
or leased by the Borrower or any of its subsidiaries, retention, recruiting,
relocation, severance and signing bonuses and expenses, one-time consulting fees
and any one-time expenses relating to enhanced accounting function, or any other
costs incurred in connection with any of the foregoing, in an aggregate for all
amounts added to Consolidated EBITDA pursuant to this clause (viii) and clause
(v) above that does not exceed 10% of Consolidated EBITDA in any period of four
consecutive fiscal quarters (calculated without giving effect to this clause
(viii) or clause (v) above) or $95,000,000 over any period of five consecutive
fiscal years, less (c) the sum of the following, without duplication, to the
extent included in determining Consolidated Net Income for such period: (i)
interest income, (ii) any extraordinary gains, (iii) non-cash gains or non-cash
items increasing Consolidated Net Income and (iv) income or gains from the early
extinguishment of Indebtedness. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis.

 

7



--------------------------------------------------------------------------------

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) (i) Consolidated Total Indebtedness on such date which is
secured by a first priority Lien on any Property of the Borrower or its
Subsidiaries (it being agreed that any Lien securing Consolidated Total
Indebtedness that is not contractually subordinated to the Liens created under
the Loan Documents constitutes a first priority Lien) (which calculation shall
assume that all commitments under the Credit Facility (including any Revolving
Credit Commitments and proposed Incremental Loan Commitments) and under the
Commercial Bank Facility (including any revolving commitments and any proposed
Commercial Bank Increase) are fully drawn), minus (ii) all unrestricted domestic
cash and Cash Equivalents on the consolidated balance sheet of the Borrower and
its Subsidiaries as of such date that are free and clear of all Liens and
encumbrances (excluding Liens described in Section 8.2(k)), excluding the
proceeds of any proposed Incremental Loans, Incremental Loan Commitments or
Commercial Bank Increases to (b) Consolidated EBITDA for the most recent period
of four consecutive fiscal quarters ending on or prior to such date for which
financial statements have been delivered pursuant to Section 7.1(a) or 7.1(b).

“Consolidated Free Cash Flow” means, for any period, Consolidated EBITDA for
such period, minus the sum of the following for the Borrower and its
Subsidiaries: (a) Consolidated Interest Expense paid in cash during such period,
(b) income and franchise taxes paid in cash during such period, (c) scheduled
payments of principal on Indebtedness for borrowed money and Capital Lease
Obligations paid during such period, and (d) the greater of (i) $50,000,000 and
(ii) Capital Expenditures for maintenance purposes during such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of four consecutive fiscal
quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four consecutive fiscal quarters ending on or
immediately prior to such date

“Consolidated Interest Expense” means, for any period, on a Consolidated basis,
without duplication, for the Borrower and its Subsidiaries in accordance with
GAAP, interest expense (including interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Hedge Agreements) for
such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that, in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a) or included in connection
with a calculation on a Pro Forma Basis permitted hereunder, and (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary and (d) any gain or loss from Asset Dispositions during such period.

“Consolidated Net Tangible Assets” means, as of any date of determination, (a)
the total assets of the Borrower and its Subsidiaries on a Consolidated basis
(without duplication), minus (b) all goodwill, trade names, trademarks, patents,
copyrights and other intangible property classified as intangible in accordance
with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (i) all Attributable Indebtedness with respect to
Capital Lease Obligations and Synthetic Lease Obligations, (ii) obligations to
pay the deferred purchase price payable (if any) in connection with any
Permitted Acquisition, (iii) Indebtedness for borrowed money, (iv) obligations
with respect to letters of credit to the extent drawn and not reimbursed, (v)
obligations in respect of Disqualified Equity Interests and (vi) Guarantees in
respect of the foregoing (excluding, to the extent otherwise included therein,
any Indebtedness in respect of letters of credit unless such letters of credit
have been drawn and not reimbursed).

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Total Indebtedness on such date less (ii) all
unrestricted domestic cash and Cash Equivalents on the consolidated balance
sheet of the Borrower and its Subsidiaries as of such date that are free and
clear of all Liens and encumbrances (excluding any Liens described in Section
8.2(k)) to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or immediately prior to such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means, collectively, the Revolving Credit Facility and the
Term Loan Facility, if any.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan required to be funded by it hereunder within two Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent,

 

9



--------------------------------------------------------------------------------

together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has become the subject of a Bail-in Action or has a direct or
indirect parent company that has become the subject of a Bail-in Action or (e)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
4.15(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

“Defaulting Voting Participant” means any Participant who would be a Defaulting
Lender but for such Participant’s status as a Participant, including, by way of
example, in the event a Participant failed to fund any of its participation
obligations or pay any amount required to be paid by it in connection with such
participation obligation, in each such example with respect to amounts owed by
the Lender that sold the participation pursuant to the Loan Documents.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date; provided that if such
Equity Interests is issued pursuant to a plan, agreement or similar arrangement
for the benefit of the Borrower or its Subsidiaries or by any such plan,
agreement or similar arrangement to officers, directors or employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or upon a change of control or termination of employment or service.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States; provided that any First Tier Foreign
Subsidiary that is disregarded for U.S. federal income tax purposes shall be
deemed to be a Domestic Subsidiary so long as such Subsidiary constitutes a
disregarded entity.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.8(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing. The term “Equity Interests” shall not include
phantom stock or similar phantom equity issued to directors, officers or
employees.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiaries” means (a) those Subsidiaries the Borrower may from time
to time, at its option, designate in writing to the Administrative Agent that,
individually or in the aggregate, represent less than 5% of Consolidated Net
Tangible Assets, (b) any Subsidiary that is prohibited by Applicable Law or
contractual obligation existing on the Closing Date or on the date such
Subsidiary was acquired or formed, as applicable, from becoming a Subsidiary
Guarantor or that would require a non-ministerial governmental (including
regulatory) consent, approval license or authorization in order to be a
Subsidiary Guarantor (but only for so long as such prohibition or requirement is
applicable), (c) any Domestic Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(a “CFC”) and (d) any Domestic Subsidiary all of the assets of which (other than
de minimis assets) constitute Equity Interests (including, for this purpose, any
debt or other instrument treated as equity for U.S. Federal income tax purposes)
in one or more Foreign Subsidiaries that are CFCs, provided that any First Tier
Foreign Subsidiary that is disregarded for U.S. federal income tax purposes
shall be deemed to be a Domestic Subsidiary so long as such subsidiary
constitutes a disregarded entity.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.13 of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan, Note or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in a Loan, Note or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.12(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
4.11, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Loan Agreement” means the Loan and Security Agreement among the
Borrower, Bank of America, N.A. and the Lenders party thereto, dated as of
November 26, 2008, as amended.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, and (ii) the aggregate principal amount of
any Term Loans made by such Lender then outstanding, or (b) the making of any
Loan by such Lender, as the context requires.

“Farm Credit Administration” means that certain agency known as the Farm Credit
Administration that derives its authority from the Farm Credit Act of 1971, as
amended.

“Farm Credit Equities” has the meaning assigned thereto in Section 7.17.

“Farm Credit Lender” means a lending institution (including any wholly-owned
subsidiaries) organized and existing pursuant to the provisions of the Farm
Credit Act of 1971 and under the regulation of the Farm Credit Administration.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

“Fee Letter” means the separate fee letter agreement dated August 31, 2016 among
the Borrower, NWFCS and the Arranger.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Fixed Rate” means, for any Fixed Rate Loan and for the applicable Interest
Period, a rate equal to the applicable Fixed Rate Index, rounded to the nearest
0.01%.

“Fixed Rate Index” means, for any Fixed Rate Loan and for the applicable
Interest Period, a fixed rate of interest established pursuant to procedures and
documentation set forth on Schedule 1.1(a).

“Fixed Rate Loan” means any Loan bearing interest at a rate based upon a Fixed
Rate as provided in Section 4.1(a).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase

 

14



--------------------------------------------------------------------------------

of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or (e) for the purpose of assuming in any other manner
the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, chemical
substances or mixtures or toxic substances under any Environmental Law, (b) the
presence of which require investigation or remediation under any Environmental
Law or common law or (c) the discharge or emission or release of which requires
a permit or license under any Environmental Law or other Governmental Approval.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VIII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

“Incremental Lender” has the meaning assigned thereto in Section 4.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in Section
4.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 4.13(a)(ii).

 

15



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 4.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
4.13(a)(i).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money, including
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including all obligations under earn-out agreements), except
trade payables and accrued expenses arising in the ordinary course of business,
or that are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including any
reimbursement obligation thereunder, and banker’s acceptances issued for the
account of any such Person;

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all net obligations of such Person under any Hedge Agreements; and

(i) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Intercreditor Agreement” means that certain intercreditor agreement, dated as
of the date hereof, between the Administrative Agent and the Commercial Bank
Agent, and acknowledged by the Credit Parties, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Interest Period” means, (a) as to a Fixed Rate Loan, the period of (or
approximately) one, two, three, four or five years commencing on the date such
Fixed Rate Loan is disbursed or converted to or continued as a Fixed Rate Loan
in accordance with the procedures set forth on Schedule 1.1(a) and ending on End
Date (as defined in Schedule 1.1(a)) and (b) as to each LIBOR Rate Loan, the
period commencing on the date such LIBOR Rate Loan is disbursed or converted to
or continued as a LIBOR Rate Loan and ending on the date one, two, three, or six
months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(x) in the case of any Interest Period for a LIBOR Rate Loan:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the maturity date of any Term Loans, as applicable, and Interest Periods shall
be selected by the Borrower so as to permit the Borrower to make scheduled
principal payments with respect to any Term Loans without payment of any amounts
pursuant to Section 4.9; and

(e) there shall be no more than ten Interest Periods in effect at any time; and

(y) in the case of any Interest Period for a Fixed Rate Loan:

 

17



--------------------------------------------------------------------------------

(a) such Interest Period shall end on the corresponding 1-, 2-, 3-, 4- or 5-year
anniversary of the first day of the month following the Effective Date (as
defined in Schedule 1.1(a)) if the Effective Date is not the first day of a
month or the corresponding anniversary of the Effective Date if such Effective
Date is the first day of a month;

(b) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the maturity date of any Term Loans, as applicable; and

(c) there shall be no more than ten Interest Periods in effect at any time.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Latest Maturity Date” means the latest maturity date of any Class of Loan or
Commitment hereunder.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 4.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period, and

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic

 

18



--------------------------------------------------------------------------------

average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =    LIBOR   

 

   1.00-Eurodollar Reserve Percentage

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Limited Condition Acquisition” has the meaning assigned thereto in Section
4.13(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or similar encumbrance in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, the Intercreditor Agreement, the Subsidiary Guaranty Agreement, the
Fee Letter, and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans and the
Term Loan, if any, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or financial condition of the Borrower and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Credit Parties (taken as a
whole) to perform their obligations under the Loan Documents to which they are a
party, (c) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.

“Moody’s” means Moody’s Investors Service, Inc.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven years.

“Net Cash Proceeds” means, with respect to any Debt Issuance, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
all reasonable and customary out-of-pocket legal, underwriting and other fees
and expenses incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Northwest ACA” has the meaning assigned thereto in Section 4.16.

“Notes” means the collective reference to the Revolving Credit Notes and the
Term Loan Notes, if any.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“NWFCS” means Northwest Farm Credit Services, PCA, a federally chartered
production credit association.

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including reasonable and documented attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders or
the Administrative Agent, in each case under any Loan Document, with respect to
any Loan of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

20



--------------------------------------------------------------------------------

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 11.8(d).

“Participant Register” has the meaning assigned thereto in Section 11.8(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven years been maintained, funded or administered for the employees
of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 8.11;

(b) if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(c) the Borrower shall have delivered to the Administrative Agent all documents
required to be delivered pursuant to, and in accordance with, Section 7.13 (but
subject to the post-closing time frames set forth in Section 7.13(c));

(d) as of the proposed closing date of such Acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith (x) the Borrower
shall be in compliance on a Pro Forma Basis with each covenant contained in
Section 8.13 as of the last day of the most recent fiscal quarter end for which
financial statements have been delivered hereunder and (y) the Consolidated
Total Leverage Ratio as of the last day of the most recent fiscal quarter end
for which financial statements have been delivered hereunder calculated on a Pro
Forma Basis shall be at least 0.25 below the then applicable ratio set forth in
Section 8.13(a);

 

21



--------------------------------------------------------------------------------

(e) if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds $50,000,000 in the aggregate, as soon as
available and no later than five Business Days prior to the proposed closing
date of such Acquisition, the Borrower shall have delivered to the
Administrative Agent (i) an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements
have been delivered hereunder demonstrating compliance with the preceding clause
(d) and (ii) promptly upon the finalization thereof copies of substantially
final Permitted Acquisition Documents;

(f) (i) for an Acquisition other than a Limited Condition Acquisition, no
Default or Event of Default shall have occurred and be continuing before and
after giving effect to such Acquisition and any Indebtedness incurred in
connection therewith; and (ii) for a Limited Condition Acquisition, no Event of
Default under Section 9.1(a), (b), (h) or (i) shall have occurred and be
continuing before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith; and

(g) immediately after giving effect to the Acquisition and any incurrence of
Indebtedness in connection therewith, the aggregate amount of cash and Cash
Equivalents on the consolidated balance sheet of the Borrower and its
Subsidiaries that are free and clear of all Liens and encumbrances (excluding
any Liens described in Section 8.2(k)), together with the aggregate amount
available at such time to be incurred as Loans under the Revolving Credit
Facility and revolving loans under the Commercial Bank Facility, shall equal or
exceed $50,000,000.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including any assumed debt, earn-outs (valued at the maximum amount
payable thereunder), deferred payments, or Equity Interests of the Borrower, to
be paid on a singular basis in connection with any applicable Permitted
Acquisition as set forth in the applicable Permitted Acquisition Documents
executed by the Borrower or any of its Subsidiaries in order to consummate the
applicable Permitted Acquisition.

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition, including all legal opinions and each other document executed,
delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 8.2.

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for (or the net proceeds of which are used to refinance) the
Indebtedness being refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable or in the case of any
revolving loan facility, the maximum revolving loan commitment thereunder) of
the Indebtedness so refinanced (plus unpaid accrued interest and premiums
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) the weighted average life to maturity of such Permitted
Refinancing is greater than or equal to the weighted average life to maturity of
the indebtedness being refinanced, (c) such Permitted Refinancing shall not
require any scheduled principal payments due prior to the latest maturity date
of the Revolving Credit Facility in excess of, or prior to, the scheduled
principal payments due prior to such maturity date for the Indebtedness being
refinanced, (d) if the Indebtedness being refinanced is subordinated in right of
payment to the Obligations, such Permitted Refinancing shall be subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation

 

22



--------------------------------------------------------------------------------

governing the Indebtedness being refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being refinanced, or greater guarantees or security, than the Indebtedness being
refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being refinanced, including with
respect to financial and other covenants and events of default and (g) at the
time of the incurrence of such Permitted Refinancing, no Default or Event of
Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum equal to the
“prime rate” as published from time to time in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States’
30 largest commercial banks, or if the Eastern Edition of The Wall Street
Journal or such rate is not published on such day, such rate as last published
in the Eastern Edition of The Wall Street Journal. In the event the Eastern
Edition of The Wall Street Journal ceases to publish such rate or an equivalent
on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published average prime rate for such date
applicable to such commercial banks as is acceptable to the Administrative Agent
in its reasonable discretion. Any change in Prime Rate shall be automatic,
without the necessity of notice provided to any Borrower or any other Credit
Party.

“Pro Forma Basis” means, with respect to compliance with any test or calculation
of any ratio hereunder, compliance with such test or covenant for any period
during which one or more Specified Transactions occurs, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement and all income statement items
(whether positive or negative) attributable to the Property or Person disposed
of in a Specified Disposition shall be excluded and all income statement items
(whether positive or negative) attributable to the Property or Person acquired
in a Permitted Acquisition shall be included (provided that such income
statement items to be included are reflected in financial statements or other
financial data reasonably acceptable to the Administrative Agent and based upon
reasonable assumptions and calculations which are expected to have a continuous
impact).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned thereto in Section 11.8(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

23



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender (or any Defaulting Voting
Participant) shall be disregarded in determining Required Lenders at any time.
Notwithstanding the foregoing, “Required Lenders” shall comprise no fewer than
two Lenders that are not Affiliates of one another, unless (a) all Lenders or
Voting Participants that are not Defaulting Lenders (or Defaulting Voting
Participants) are Affiliates of one another or (b) there is only one Lender that
is not a Defaulting Lender, and no Voting Participants at such time. With
respect to any matter requiring the approval of Required Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.8(d) as to such matter.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than 50% of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided that the Revolving Credit Commitment of, and the portion of
the Extensions of Credit under the Revolving Credit Facility, as applicable,
held or deemed held by, any Defaulting Lender (or Defaulting Voting Participant)
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders. Notwithstanding the foregoing, Required Revolving Credit Lenders
shall comprise no less than two such Revolving Credit Lenders that are not
Affiliates of one another, unless (a) all Revolving Credit Lenders or Voting
Participants that are not Defaulting Lenders (or Defaulting Voting Participants)
are Affiliates of one another or (b) there is only one Revolving Credit Lender
that is not a Defaulting Lender, and no Voting Participants at such time. With
respect to any matter requiring the approval of Required Revolving Credit
Lenders, it is understood that Voting Participants shall have the voting rights
specified in Section 11.8(d) as to such matter.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Restricted Payment” has the meaning assigned thereto in Section 8.6.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including Section 4.13) and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be modified at any
time or from time to time pursuant to the terms hereof (including Section 4.13).
The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders on
the Closing Date shall be $100,000,000. The initial Revolving Credit Commitment
of each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving

 

24



--------------------------------------------------------------------------------

Credit Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(b).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) October 31,
2021, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means, with respect to Revolving Credit Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Credit Loans
occurring on such date.

“Revolving Extensions of Credit” means any Revolving Credit Loan then
outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Sanctioned Country” means at any time, a country, territory or region which is
itself the subject or target of any Sanctions (including Cuba, Iran, North
Korea, Sudan, Syria, and the Crimea region).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

25



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of $50,000,000.

“Specified Representations” means the representations and warranties set forth
in Sections 6.1(a) (solely with respect to the Credit Parties), 6.3 (solely with
respect to the Credit Parties), 6.4(a), (b) and (e) (in each case, solely with
respect to the Credit Parties), 6.5 (to the extent related to consents or
approvals under organizational documents of a Credit Party or under material
Applicable Laws), 6.10, 6.11 and 6.15 and in Section 3.2 of the Collateral
Agreement.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) the Transactions and (d) the incurrence or repayment of
Indebtedness.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors (or equivalent governing body) or other managers of such

 

26



--------------------------------------------------------------------------------

corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Foreign Subsidiaries and Excluded
Subsidiaries in existence on the Closing Date or which become a party to the
Subsidiary Guaranty Agreement pursuant to Section 7.13.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the benefit of the Secured Parties.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make Incremental Term Loans, if any, to the account of
the Borrower hereunder on the applicable borrowing date, as such amount may be
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Term Loan Lenders, the aggregate commitment of
all Term Loan Lenders to make such Term Loans.

“Term Loan Facility” means any one or more new term loan facilities established
pursuant to Section 4.13.

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

“Term Loans” means Incremental Term Loans, if any, and “Term Loan” means any of
such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the 30 day notice requirement has not been waived by the PBGC, or (b)
the withdrawal of any Credit Party or any ERISA Affiliate from a Pension Plan
during a plan year in which it

 

27



--------------------------------------------------------------------------------

was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, if the plan assets are
not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Section 430, 431 or 432 of the Code or Section 303, 304 or 305 of ERISA or (h)
the partial or complete withdrawal of any Credit Party or any ERISA Affiliate
from a Multiemployer Plan if withdrawal liability is asserted by such plan, or
(i) any event or condition which results in the insolvency of a Multiemployer
Plan under Section 4245 of ERISA, or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate.

“Threshold Amount” means $30,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means all transaction fees, charges and other amounts
incurred in connection with the Transactions or any debt or equity financing,
acquisition or other Investment or disposition permitted hereunder, in the case
of (i) Transactions Costs related to the Transactions that are expensed and not
capitalized, to the extent paid within six months after the Closing Date, and
(ii) in all other cases, to the extent paid during the applicable period whether
or not the applicable transaction is completed.

“Transactions” means, collectively, (a) the refinancing of all Indebtedness
under the Existing Loan Agreement as contemplated under Section 5.1(g)(iii), (b)
the closing of the Commercial Bank Facility, (c) the initial Extensions of
Credit and (d) the payment of the Transaction Costs incurred in connection with
the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time, unless the context suggests the
application of the Uniform Commercial Code of a different state.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
4.11(g).

“Voting Participant” has the meaning specified in Section 11.8(d).

 

28



--------------------------------------------------------------------------------

“Voting Participant Notice” has the meaning specified in Section 11.8(d).

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

Section 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 7.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of

 

29



--------------------------------------------------------------------------------

such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Financial
Statements delivered pursuant to Section 5.1(e)(i) for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above (and until so amended, the Borrower shall provide
the reconciliation detail described in clause (ii) of the previous sentence).

Section 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including the Code, the
Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities
Act of 1933, the UCC, the Investment Company Act of 1940, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.8 Reserved.

Section 1.9 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

Section 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 8.1, 8.2, 8.3, 8.5 and 8.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to Section
7.1(a). Notwithstanding the foregoing, for purposes of determining compliance
with Sections 8.1, 8.2 and 8.3,

 

30



--------------------------------------------------------------------------------

with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no breach of any basket contained in such sections shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness or Investment is incurred; provided that for
the avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.
Following the entry by any Credit Party into an agreement to undertake a Limited
Condition Acquisition and prior to the consummation thereof, all financial tests
herein that are required to be calculated on a Pro Forma Basis shall be tested
both before and after giving pro forma effect to the Limited Condition
Acquisition and the transactions contemplated in connection therewith.

ARTICLE II.

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Borrower in Dollars from time to time from the Closing Date to the Revolving
Credit Maturity Date as requested by the Borrower in accordance with the terms
of Section 2.3; provided that the Revolving Credit Outstandings shall not exceed
the Revolving Credit Commitment and the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

Section 2.2 Reserved.

Section 2.3 Procedure for Advances of Revolving Credit Loans .

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan, (ii) at least three Business Days before each LIBOR Rate
Loan and (iii) as set forth on Schedule 1.1(a) for any Fixed Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (y) with respect to LIBOR Rate
Loans and Fixed Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, (C) whether the Loans are to be
LIBOR Rate Loans, Base Rate Loans, or Fixed Rate Loans and (D) in the case of a
LIBOR Rate Loan or a Fixed Rate Loan, the duration of the Interest Period
applicable thereto. If the Borrower fails to specify a type of Loan in a Notice
of Borrowing, then the applicable Loans shall be made as Base Rate Loans. If the
Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

 

31



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Credit. Not later than 1:00 p.m. on the proposed
borrowing date, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 4.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.

Section 2.4 Repayment and Prepayment of Revolving Credit .

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together with all accrued but unpaid interest
thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied to the principal
amount of outstanding Revolving Credit Loans.

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans, in whole or in part, with irrevocable prior
written notice to the Administrative Agent substantially in the form attached as
Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on the
same Business Day as each Base Rate Loan, (ii) at least three Business Days
before each LIBOR Rate Loan and (iii) as set forth on Schedule 1.1(a) for any
Fixed Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Fixed Rate Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all or a portion of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness, or of the net cash proceeds of an Asset Disposition or the
issuance of Equity Interests or any other transaction specified in such Notice
of Prepayment, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing, incurrence, receipt, issuance or other
transaction and may be revoked by the Borrower in the event any of the foregoing
is not consummated (provided that the failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 4.9).

 

32



--------------------------------------------------------------------------------

(d) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Incremental Term Loans as set forth in Section 4.13(d), the
amount of such excess proceeds shall, subject to the terms of the Intercreditor
Agreement, be used on the date of the required prepayment under Section 4.13(d)
to prepay the outstanding principal amount of the Revolving Credit Loans,
without a corresponding reduction of the Revolving Credit Commitment, with
remaining proceeds, if any, refunded to the Borrower.

(e) Limitation on Prepayment of LIBOR Rate Loans and Fixed Rate Loans. The
Borrower may not prepay any LIBOR Rate Loan on any day other than on the last
day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
The Borrower may not prepay any Fixed Rate Loan on any day other than on the
last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Schedule 1.1(a).

(f) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

Section 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least three Business Days prior irrevocable written notice
to the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
any notice to reduce the Revolving Credit Commitment delivered in connection
with any refinancing of all or a portion of the Credit Facility with the
proceeds of such refinancing or of any incurrence of Indebtedness, or of the net
cash proceeds of an Asset Disposition or the issuance of Equity Interests or any
other transaction specified in such notice may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence and may be
revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 4.9 or Schedule 1.1(a)).

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans after such reduction to the
Revolving Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and shall result in the termination of the Revolving Credit
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9
hereof. If the reduction of the Revolving Credit Commitment requires the
prepayment of any Fixed Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Schedule 1.1(a).

Section 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

 

33



--------------------------------------------------------------------------------

ARTICLE III.

RESERVED

ARTICLE IV.

GENERAL LOAN PROVISIONS

Section 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, Revolving Credit Loans and, to the extent set forth in
the applicable Lender Joinder Agreement, the Term Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin, (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three Business Days after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement) or (C) at the applicable Fixed Rate plus the
Applicable Margin (provided that the Fixed Rate shall not be available until
three Business Days after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement or Schedule 1.1(a) to this Agreement, as
applicable). The Borrower shall select the rate of interest and Interest Period,
if any, applicable to any Loan at the time a Notice of Borrowing is given or at
the time a Notice of Conversion/Continuation is given pursuant to Section 4.2.

(b) Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), (b), (h)
or (i), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, (A) the Borrower shall no
longer have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document, (D) all
outstanding Fixed Rate Loans shall bear interest at a rate per annum equal to
two percent in excess of the rate (including the Applicable Margin) then
applicable to Fixed Rate Loans and (E) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan and Fixed
Rate Loan shall be due and payable in arrears with respect to the previous
calendar quarter, on the first Business Day of each calendar quarter commencing
January 1, 2017, and with respect to Fixed Rate Loans, on the last day of the
Interest Period with respect thereto; and interest on each LIBOR Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three months, at the end of each three
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the

 

34



--------------------------------------------------------------------------------

Base Rate is determined by the Prime Rate and for Fixed Rate Loans shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or (ii)
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

Section 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $1,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
or Fixed Rate Loans, (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans or Fixed Rate Loans, (ii) convert all or any part of its outstanding Fixed
Rate Loans in a principal amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof into Based Rate Loans or LIBOR Rate Loans, (iii)
continue any LIBOR Rate Loans as LIBOR Rate Loans or (iv) continue any Fixed
Rate Loans as Fixed Rate Loans (so long as the applicable Interest Period is
still available). Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three Business Days before
the day on which a proposed conversion or continuation of such Loan is to be
effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. If the Borrower fails to give a
Notice of Conversion/Continuation within 3 Business Days prior to the end of the
Interest Period for any LIBOR Rate Loan, then, so long as no Default or Event of
Default has occurred and is continuing, the applicable LIBOR Rate Loan shall be
continued as a LIBOR Rate Loan and will be deemed to have the same Interest
Period as was then in effect prior to the expiration of the previous Interest
Period during which the Borrower failed to give a timely Notice of
Conversion/Continuation. Any such automatic continuation of a LIBOR Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. Notwithstanding the foregoing, (x) if
a Default or Event of Default has occurred and is continuing on the last day of
an Interest Period for any LIBOR Rate Loan or Fixed Rate Loan or (y) any such
automatic continuation with respect to any LIBOR Rate Loan shall result in an
Interest Period that does not comply with clause (d) of the definition thereof,
such Loan shall in each case automatically convert to a Base Rate Loan on the
last day of its Interest Period. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.

 

35



--------------------------------------------------------------------------------

Section 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to Section
4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin (with
respect to the column on such Applicable Margin grid specified under “Commitment
Fee”) on the average daily unused portion of the Revolving Credit Commitment of
the Revolving Credit Lenders (other than the Defaulting Lenders, if any). The
Commitment Fee shall be payable in arrears on the first Business Day of each
calendar quarter during the term of this Agreement commencing January 1, 2017
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been paid and satisfied in full and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their Fee Letter. The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.

Section 4.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Section
4.9, 4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to the definition of Interest Period,
if any payment under this Agreement shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender, each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with Section
4.15(a)(ii).

Section 4.5 Evidence of Indebtedness. The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of

 

36



--------------------------------------------------------------------------------

Credit made by the Lenders to the Borrower and its Subsidiaries and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note which shall evidence such Lender’s
Revolving Credit Loans in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

Section 4.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Section 4.9, 4.10, 4.11 or 11.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 4.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for

 

37



--------------------------------------------------------------------------------

each day from the date such amount is made available to the Borrower to the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans are several
and are not joint or joint and several. The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower shall
not relieve it or any other Lender of its obligation, if any, hereunder to make
its Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

Section 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount

 

38



--------------------------------------------------------------------------------

of each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 4.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

Section 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or Fixed Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan or a Fixed Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan or Fixed Rate Loan on a date
other than the last day of the Interest Period therefor; provided that the
foregoing indemnity shall not apply to any loss or expense suffered by a Lender
or resulting from the failure of such Lender to fund any Loan at a time required
hereunder. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, (a) for any LIBOR Rate Loans, based upon
the assumption that such Lender funded its Commitment Percentage of the LIBOR
Rate Loans in the London interbank market and using any reasonable attribution
or averaging methods which such Lender deems appropriate and practical and (b)
for any Fixed Rate Loans, as set forth on Schedule 1.1(a). A certificate of such
Lender setting forth in reasonable detail the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

Section 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

 

39



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrower shall
promptly, and in any event, within ten Business Days, pay to any such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon written request of such Lender the Borrower shall promptly and in any
event, within ten Business Days, pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth in reasonable detail the calculation of the amount or
amounts necessary to compensate such Lender or such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or such other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such other Recipient, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

40



--------------------------------------------------------------------------------

(e) The Borrower shall compensate each Lender for prepayment of Fixed Rate Loans
under the terms and provisions of Schedule 1.1(a) hereto, if applicable.

Section 4.11 Taxes.

(a) Defined Terms. For purposes of this Section 4.11, the term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

41



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes any
Credit Party to a Governmental Authority pursuant to this Section 4.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

42



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

43



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (i). The agreements in
paragraph (i) shall survive the resignation and/or replacement of the
Administrative Agent.

(j) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

44



--------------------------------------------------------------------------------

Section 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
4.10, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.11, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.10 or 4.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.8;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

45



--------------------------------------------------------------------------------

Section 4.13 Incremental Loans.

(a) At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of:

(i) one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or

(ii) one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans “);

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments (and Incremental Loans funded thereunder) and all Commercial
Bank Increases shall not (as of any date of incurrence thereof) exceed (x)
$200,000,000 plus (y) after such $200,000,000 has been fully utilized, an amount
equal to the amount of additional Indebtedness (in no case to exceed
$100,000,000 for all such further Incremental Loan Commitments (and Incremental
Loans funded thereunder) and all further Commercial Bank Increases) that would
cause the Consolidated First Lien Leverage Ratio as of the four consecutive
fiscal quarter period most recently ended prior to the incurrence of such
Indebtedness for which financial statements have been delivered pursuant to
Section 7.1(a) or 7.1(b), calculated on a Pro Forma Basis after giving effect to
the incurrence of such additional Indebtedness to exceed 3.00:1.00; provided
that the aggregate amount of (a) such new or additional Incremental Term Loans,
(b) Incremental Revolving Credit Increases (after giving effect to any increase)
and (c) the principal amount of the Revolving Credit Facility (with all unfunded
commitments being deemed fully funded) and the Term Loan Facility (if any) does
not exceed 50% of the sum of the outstanding principal amount of loans and
unfunded commitments under this Agreement and the Commercial Bank Facility on a
combined basis (after giving effect to all Incremental Loans and all Commercial
Bank Increases), and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $20,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten Business Days (or such shorter time as may be agreed by the
Administrative Agent) after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Farm Credit Lender who would
be an Eligible Assignee for the applicable class of Loan or Commitment, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any proposed Incremental Lender offered or approached to provide all
or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition or Investment consummated in connection therewith, provided that if
any such Incremental Term Loan Commitment is being made in connection with a
Permitted Acquisition or other permitted Investment the consummation of which is
not substantially contemporaneous with the agreement to undertake such
transaction and the applicable Credit Party’s obligation to consummate such
transaction is not conditioned on the availability of, or on obtaining, third
party financing (a “Limited Condition Acquisition”), such condition and the
requirements of Section 5.2(b) may be waived by the applicable Incremental Term
Lenders (except with respect to Events of Default set forth in clauses (a), (b),
(h) or (i) of Section 9.1);

 

46



--------------------------------------------------------------------------------

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 8.13 and, if
applicable, the Consolidated First Lien Leverage Ratio set forth in clause (a)
above, in each case based on the financial statements most recently delivered
pursuant to Section 7.1(a) or 7.1(b), as applicable, both before and after
giving effect (on a Pro Forma Basis) to (x) any Incremental Loan Commitment
(with any Incremental Term Loan Commitment being deemed to be fully funded) and
(y) any Permitted Acquisition consummated in connection therewith, provided that
in calculating the Consolidated First Lien Leverage Ratio, all unfunded
commitments shall be deemed fully funded, as set forth in the definition
thereof;

(C) each of the representations and warranties contained in Article VI shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date) provided that if any such Incremental Term Loan Commitment is
being made in connection with a Limited Condition Acquisition, such condition
may be waived by the applicable Incremental Term Lenders (except with respect to
the Specified Representations (applied mutatis mutandis to such Permitted
Acquisition or Investment, where such representations currently reference the
Transactions));

(D) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

(E) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

(F) (1) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

(x) such Incremental Term Loan will amortize and bear interest in a manner
determined by the Incremental Lenders making such Incremental Term Loan and the
Borrower, provided that such Incremental Term Loan will not in any event have a
maturity date earlier than the Revolving Credit Maturity Date;

(y) except as provided above and in Section 4.13(d) below, all other terms and
conditions applicable to any Incremental Term Loan (including with respect to
mandatory prepayment) shall be reasonably satisfactory to the Administrative
Agent and the Borrower;

 

47



--------------------------------------------------------------------------------

(2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x) any upfront fees applicable to such Revolving Credit Increase shall be as
determined by the Borrower and Lenders providing such Incremental Revolving
Credit Increase, and such Incremental Revolving Credit Increase shall mature on
the Revolving Credit Maturity Date, shall bear interest and be entitled to fees
(other than upfront fees), in each case at the rate applicable to the Revolving
Credit Loans, and shall be subject to the same other terms and conditions as the
Revolving Credit Loans;

(y) the outstanding Revolving Credit Loans will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment); and

(z) all of the other terms and conditions applicable to such Incremental
Revolving Credit Increase shall be identical to the terms and conditions
applicable to the Revolving Credit Facility;

(G) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(H) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 4.13); and

(I) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including a resolution duly adopted by the board of
directors (or equivalent governing body) of each Credit Party authorizing such
Incremental Loan and/or Incremental Term Loan Commitment) reasonably requested
by Administrative Agent in connection with any such transaction.

 

48



--------------------------------------------------------------------------------

(b) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders providing an Incremental
Revolving Credit Increase or Incremental Term Loan will not constitute a
separate Class from any other Revolving Credit Loan or Term Loan, respectively,
for any purposes under this Agreement.

(c) (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

(d) Mandatory Prepayment from Debt Issuances.

(i) The Borrower shall make mandatory principal prepayments of the Loans in the
manner set forth in clause (ii) below in an amount equal to 100% of the
aggregate Net Cash Proceeds from any Debt Issuance not otherwise permitted
pursuant to Section 8.1. Such prepayment shall be made within three Business
Days after the date of receipt of the Net Cash Proceeds of any such Debt
Issuance.

(ii) Upon the occurrence of any event triggering the prepayment requirement
under clause (i) above, the Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders. Each prepayment of
the Loans under this Section 4.13(d) shall be applied (subject in all cases to
the Intercreditor Agreement) as follows: first, unless otherwise waived by the
applicable Incremental Lenders, to the remaining scheduled principal
installments of any Incremental Term Loans as determined by the Borrower and the
applicable Incremental Lenders and (ii) second, to the extent of any excess, to
prepay the Revolving Credit Loans without a corresponding reduction in the
applicable revolving commitments.

Section 4.14 Reserved.

Section 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.2.

 

49



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement; fourth, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 4.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) With respect to any Commitment Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) above, the Borrower shall not be required to pay
the remaining amount of any such fee.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in

 

50



--------------------------------------------------------------------------------

accordance with the Commitments under the applicable Credit Facility, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) Defaulting Participants. To the extent applicable, the provisions of this
Section 4.15 shall apply to Defaulting Participants mutatis mutandis.

Section 4.16 Capital Plans.

(a) Each party hereto acknowledges that the bylaws and capital plan, as
applicable, of Northwest Farm Credit Services, ACA (“Northwest ACA”) (as each
may be amended from time to time) shall govern (i) the rights and obligations of
the parties with respect to the Farm Credit Equities and any patronage refunds
or other distributions made on account thereof or on account of the Borrower’s
patronage with NWFCS, (ii) the Borrower’s eligibility for patronage
distributions from NWFCS and (iii) patronage distributions, if any, in the event
of a sale of a participation interest. NWFCS reserves the right to assign or
sell participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis to the extent such assignment or
participation is in compliance with the applicable provisions of Section 11.8.

(b) Each party hereto acknowledges that NWFCS has a statutory first Lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
Farm Credit Equities that the Borrower may now own or hereafter acquire, and a
related consensual Lien pursuant to the membership agreement entered into by the
Borrower with NWFCS, which statutory and consensual Liens shall be the sole and
exclusive benefit of NWFCS. Notwithstanding anything herein or in any other Loan
Document to the contrary, the Farm Credit Equities shall not constitute security
for the Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on the Farm Credit Equities or on patronage accrued by
NWFCS for the account of the Borrower (including, in each case, proceeds
thereof), such Lien shall be for the sole and exclusive benefit of NWFCS and
shall not be subject to pro rata sharing hereunder. Neither the Farm Credit
Equities nor any accrued patronage shall be offset against the Obligations
except that, in the event of an Event of Default, NWFCS may elect to apply the
cash portion of any patronage distribution or retirement of equity to amounts
due under this Agreement. The Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower. NWFCS shall have no obligation to retire the Farm Credit Equities upon
any Event of Default, Default or any other default by the Borrower or any other
Credit Party, or at any other time, either for application to the Obligations or
otherwise.

ARTICLE V.

CONDITIONS OF CLOSING AND BORROWING

Section 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans,
if any, is subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, the Security
Documents, the Intercreditor Agreement and the Subsidiary Guaranty Agreement,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

 

51



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2015, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or could reasonably be expected to have (1) a Material Adverse Effect or
(2) a material impairment of the ability of any Credit Party to perform its
obligations under the Loan Documents to which it is a party; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.1 and 5.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).

 

52



--------------------------------------------------------------------------------

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations in the applicable Uniform Commercial Code filing
offices and in the United States Copyright Office and United States Patent and
Trademark Office that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).

(ii) Pledged Collateral. The Commercial Bank Agent shall have received (A)
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged and
required to be delivered pursuant to the Security Documents together with an
undated allonge for each such promissory note duly executed in blank by the
holder thereof, to be held pursuant to the Intercreditor Agreement.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2015, and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of June 30,
2016 and related unaudited interim statements of income and retained earnings
and cash flows.

 

53



--------------------------------------------------------------------------------

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower for the fiscal year
ending December 31, 2016 and each year thereafter during the term of the Credit
Facility.

(iii) Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that (A) after giving effect to
the Transactions the Credit Parties, on a Pro Forma Basis, are Solvent, and (B)
attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the covenants contained in Section
8.13.

(iv) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Arranger
and the Lenders the fees set forth or referenced in Section 4.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent accrued, invoiced and unpaid prior to or on the Closing Date, plus such
reasonable additional amounts of such fees, charges and disbursements of counsel
as shall constitute its reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent) and (C) to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

(f) Commercial Bank Facility. The Administrative Agent shall have received (x)
copies of the Commercial Bank Facility and the “Loan Documents” as defined
thereunder (including all exhibits, appendices, schedules, annexes and
attachments thereto and amendments thereof), duly executed by each party
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent, and (y) evidence that the conditions to closing thereunder have been
satisfied and the closing thereof will occur concurrently with the closing of
this Agreement in accordance with all such documents.

(g) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.

 

54



--------------------------------------------------------------------------------

(iii) Existing Indebtedness. All Indebtedness of the Borrower and its
Subsidiaries (including outstanding Indebtedness under the Existing Loan
Agreement but excluding Indebtedness permitted pursuant to Section 8.1) shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.

(iv) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent at least ten Business
Days prior to the Closing Date in order to comply with requirements of the
PATRIOT Act, applicable “know your customer” and anti-money laundering rules and
regulations.

(v) Farm Credit Equity. The Administrative Agent shall have received evidence,
in form and substance reasonably satisfactory to the Administrative Agent, that
the Borrower shall have entered into a membership agreement with NWFCS that
obligates the Borrower to acquire at least $1,000 of equity in Northwest ACA.

(vi) Waiver of Borrower Rights. The Administrative Agent shall have received an
executed Waiver of Borrower Rights letter in form and substance reasonably
satisfactory to the Administrative Agent.

(vii) Farm Credit Eligibility. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Borrower and its Subsidiaries
shall own the right to harvest standing timber as of the Closing Date of not
less than five percent (5%) of the annual throughput used in the Lewiston
processing facility pursuant to one or more timber deeds and/or timber cutting
rights agreements delivered to the Administrative Agent prior to the Closing
Date.

(viii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of Section 10.3(c), for
purposes of determining compliance with the conditions specified in this Section
5.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

Section 5.2 Conditions to All Extensions of Credit. Except as otherwise
expressly provided in Section 4.13 with respect to Incremental Loans, the
obligations of the Lenders to make or participate in any Loan (including the
initial Loans) are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

 

55



--------------------------------------------------------------------------------

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the borrowing date with respect to such Loan or after giving
effect to the Loans to be made on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.3(a) or Section 3.2, as
applicable.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:

Section 6.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized as of the Closing Date are described on Schedule 6.1.

Section 6.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.2. As of the Closing Date, the capitalization of
each Credit Party (other than the Borrower) and its Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.2. As of the Closing
Date, all outstanding shares listed on Schedule 6.2 have been duly authorized
and validly issued and are fully paid and nonassessable and not subject to any
preemptive or similar rights. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party (other than the Borrower) or any Subsidiary
thereof, except as described on Schedule 6.2.

 

56



--------------------------------------------------------------------------------

Section 6.3 Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

Section 6.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof, (b) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Subsidiary thereof, (c) conflict with,
result in a breach of or constitute a default under any Governmental Approval
relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) with respect to
the execution and delivery of the Loan Documents by any Credit Party, result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office and (iv) such other
consents, authorizations, filings or acts which have been made or obtained in
connection with this Agreement or any Security Document and are in full force
and effect.

Section 6.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently being conducted, each
of which is in full force and effect, (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law, except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.

Section 6.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, and all other material
state, local and other material tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all material
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party). Such material tax returns accurately reflect in all
material respects all liability for taxes of any Credit Party or any Subsidiary
thereof for the periods covered thereby. No Governmental Authority has asserted
any Lien or other claim against any Credit Party or any Subsidiary thereof with
respect to any material

 

57



--------------------------------------------------------------------------------

unpaid taxes which has not been discharged or resolved (other than (a) any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and (b)
Permitted Liens).

Section 6.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business, except where
the failure to own or possess such rights could not reasonably be expected to
have a Material Adverse Effect. No event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights, and no Credit Party nor any Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations, which in either case would reasonably be
expected to have a Material Adverse Effect.

Section 6.8 Environmental Matters. Except for matters or circumstances that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:

(a) There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at, on, under or from properties owned, leased or operated
by any Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws;

(b) Each Credit Party and each Subsidiary is currently in compliance, and has
previously been in compliance, with all Environmental Laws applicable to its
properties and operations, and there are no Hazardous Materials at, on, under or
originating from such properties or such operations that could interfere with
the continued operation of such properties or impair the fair saleable value
thereof;

(c) No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials or compliance with
Environmental Laws, nor does any Credit Party or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(d) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws; and

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, with respect to any
Environmental Claim or otherwise under any Environmental Law to which any Credit
Party or any Subsidiary thereof has been named as a defendant or potentially
responsible party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any applicable Environmental Law with
respect to any Credit Party, any Subsidiary thereof, with respect to any real
property owned, leased or operated by any Credit Party or any Subsidiary
thereof.

 

58



--------------------------------------------------------------------------------

Section 6.9 Employee Benefit Matters.

(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 6.9;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan, or (iv) failed to make a required
installment or other required payment under Sections 412 or 430 of the Code;

(e) Except to the extent set forth in the Borrower’s latest Form 10-K or 10-Q
filed with the SEC prior to the date of this Agreement, no Termination Event has
occurred or is reasonably expected to occur; and

(f) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.

 

59



--------------------------------------------------------------------------------

Section 6.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans will be used for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more 25% of the value of the assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a Consolidated basis) subject to the
provisions of Section 8.2 or 8.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”.

Section 6.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

Section 6.12 Employee Relations. As of the Closing Date, no Credit Party nor any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 6.12. The Borrower knows of no threatened (in accordance with
the applicable collective bargaining agreement) in writing or pending strikes,
work stoppage or other collective labor disputes involving its employees or
those of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 6.13 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 5.1(e)(i) fairly present, in all
material respects, on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements
and the absence of footnotes from unaudited financial statements). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The projections delivered
pursuant to Section 5.1(e)(ii) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are believed to be reasonable in
light of then existing conditions (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections and
that such differences may be material and that such projections are not a
guarantee of performance).

Section 6.14 No Material Adverse Effect. Since December 31, 2015, there has been
no Material Adverse Effect or event, condition or contingency that could
reasonably be expected to have a Material Adverse Effect.

Section 6.15 Solvency. The Credit Parties, on a Consolidated basis, are Solvent.

 

60



--------------------------------------------------------------------------------

Section 6.16 Title to Properties. Each Credit Party and each Subsidiary thereof
has such title or leasehold to the real property owned or leased by it as is
necessary to the conduct of its business and valid and legal title to all
personal property and assets owned by it, in each case, subject to Permitted
Liens, except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

Section 6.17 Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.17, there are no actions, suits or proceedings pending nor,
to its knowledge, threatened in writing against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

Section 6.18 Anti-Corruption Laws and Sanctions. None of (a) the Borrower, any
Subsidiary or any of their respective directors, officers, employees or
affiliates, or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, (i) is a Sanctioned
Person or currently the subject or target of any Sanctions or (ii) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws.

Section 6.19 Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or Event of Default.

Section 6.20 Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.

Section 6.21 Disclosure. No financial statement, written material report,
material certificate or other material written information furnished in writing
(including the Borrower’s filings with the SEC, but excluding projected or
estimated information) by or on behalf of any Credit Party or any Subsidiary
thereof to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect on the date as of which such
information is dated or certified; provided that, with respect to projected
financial information, estimated and pro forma financial information and other
projected or estimated information, such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
recognized by the Lenders that such projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections and that such differences may be
material and that such projections are not a guarantee of performance).

 

61



--------------------------------------------------------------------------------

ARTICLE VII.

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:

Section 7.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Annual Financial Statements. Within 90 days (or, if earlier, on the date of
any required public filing thereof) after the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2016), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing acceptable to the Administrative Agent, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar explanatory language or any qualification as to the scope of such
audit or with respect to accounting principles followed by the Borrower or any
of its Subsidiaries not in accordance with GAAP.

(b) Quarterly Financial Statements. Within 45 days (or, if earlier, on the date
of any required public filing thereof) after the end of the first three fiscal
quarters of each Fiscal Year (commencing with the fiscal quarter ending
September 30, 2016), an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, retained earnings and cash flows and a report
containing management’s discussion and analysis of such financial statements for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

(c) Annual Budget. Within 30 days after the end of each Fiscal Year (or, if
sooner, when finalized by the Borrower’s board of directors), an operating and
capital budget of the Borrower and its Subsidiaries for the ensuing four fiscal
quarters on a consolidated basis and a report containing management’s discussion
and analysis of such budget with a reasonable disclosure of the key assumptions
and drivers with respect to such budget, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period.

 

62



--------------------------------------------------------------------------------

Section 7.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Section 7.1(a)
or (b) a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower, which Officer’s Compliance Certificate shall, if accompanying the
annual financial statements delivered pursuant to Section 7.1(a), include a
summary of the Borrower’s and its Subsidiaries’ contracted timber volume, and
amount of throughput utilized in the facilities of the Borrower and its
Subsidiaries, for the applicable Fiscal Year;

(b) promptly upon receipt thereof, copies of all management reports, if any,
submitted to the Borrower or its board of directors by its independent public
accountants in connection with their auditing function, including any management
responses thereto;

(c) promptly after the furnishing thereof, (i) copies of any statement or report
furnished to the Commercial Bank Agent pursuant to the terms of the Commercial
Bank Facility other than (x) any such statement or report already furnished to
the Administrative Agent and (y) routine administrative notices and (ii) copies
of any notice of default or event of default furnished by any holder of
Indebtedness of any Credit Party or any Subsidiary thereof in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement;

(d) promptly after the institution, filing or receipt thereof, notice of any
action or proceeding by any Governmental Authority against any Credit Party or
any Subsidiary thereof with any Environmental Law that could, if adversely
determined, reasonably be expected to have a Material Adverse Effect;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Credit Party
or any Subsidiary thereof;

(f) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including the PATRIOT Act), as
from time to time reasonably requested by the Administrative Agent or any
Lender; and

(g) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 7.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 11.1; (ii) such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) such documents are
publicly filed with the SEC. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer’s
Compliance Certificates required by Section 7.2 to the Administrative Agent.
Except for such Officer’s Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

63



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform.

Section 7.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten days after any Responsible Officer of any Credit Party obtains
knowledge thereof) notify the Administrative Agent in writing of (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;

(c) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including any notice of violation of
Environmental Laws which in any such case could reasonably be expected to have a
Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens (in accordance with
the applicable collective bargaining agreement) to result in, a strike or other
work action against any Credit Party or any Subsidiary thereof that could
reasonably be expected to have a Material Adverse Effect;

(e) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
is assessed against any Credit Party or any Subsidiary thereof; and

(f) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition of withdrawal liability pursuant to Section
4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to know that
any Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA;

Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 7.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 8.4 or Section 8.5, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business taken as a whole, and qualify and
remain qualified as a foreign corporation or other entity and authorized to do
business in each jurisdiction in which the failure to so qualify, maintain or be
authorized could reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 7.5 Maintenance of Property and Licenses.

(a) Subject to Section 7.4, in addition to the requirements of any of the
Security Documents, protect and preserve all Properties necessary in and
material to its business taken as a whole, including copyrights, patents, trade
names, service marks and trademarks; maintain in good working order and
condition, ordinary wear and tear, obsolescence and condemnation excepted, all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, in each case except as such action or inaction would not reasonably be
expected to result in a Material Adverse Effect.

(b) Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority (each a “License”) required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 7.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law (including hazard and business interruption insurance). All such
insurance shall, from and after the date ten days after the Closing Date, (a)
provide that no cancellation thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof (unless
otherwise agreed by the Administrative Agent in its sole discretion with respect
to any such insurance), (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee or mortgagee, as
applicable. On the Closing Date and from time to time thereafter, deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

Section 7.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP.

Section 7.8 Payment of Taxes and Other Obligations. Pay and perform all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its Property before any penalty accrues thereon; provided that no
such tax, assessment or charge described in clause (a) of this Section need be
paid if it is being contested in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.

Section 7.9 Compliance with Laws and Approvals. Observe and remain in compliance
all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

65



--------------------------------------------------------------------------------

Section 7.10 Environmental Laws. In addition to and without limiting the
generality of Section 7.9, (a) comply with, and use reasonable efforts to ensure
such compliance by all tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and use reasonable efforts to
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 7.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 7.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

Section 7.12 Visits and Inspections. Permit representatives of the
Administrative Agent (accompanied by any Lender), from time to time upon prior
reasonable notice and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects, in each case, subject
to limitations on information that (i) may not be disclosed due to third party
confidentiality restrictions, (ii) is subject to attorney-client privilege or
which constitutes attorney work product or (iii) is would result in disclosure
of a trade secret of the Borrower or any of its Subsidiaries; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
once during any calendar year at the Borrower’s expense; provided further that
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time without advance notice. Upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year, which meeting
will be held at the Borrower’s corporate offices (or such other location as may
be agreed to by the Borrower and the Administrative Agent, including
telephonically) at such time as may be agreed by the Borrower and the
Administrative Agent.

Section 7.13 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any Domestic Subsidiary (and, in any event, within 30 days after such
creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion) cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all

 

66



--------------------------------------------------------------------------------

Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall deem appropriate for such purpose and comply
with the terms of each applicable Security Document, (iii) deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 5.1 as may be reasonably requested by the Administrative Agent, (iv)
subject to the Intercreditor Agreement, deliver to the Administrative Agent such
original certificated Equity Interests or other certificates and stock or other
transfer powers evidencing the Equity Interests of such Person, to the extent
applicable (and if not an Excluded Asset), (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent; provided that the requirements of this Section 7.13(a)
shall not apply to any Excluded Subsidiary except with respect to clauses (iv)
and (v) above.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent promptly
after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within 45 days after such notification, as such
time period may be extended by the Administrative Agent in its sole discretion),
cause (i) the applicable Credit Party to deliver to the Administrative Agent
Security Documents pledging 65% of the total outstanding voting Equity Interests
(and 100% of the non-voting Equity Interests) of any such new First Tier Foreign
Subsidiary and a consent thereto executed by such new First Tier Foreign
Subsidiary (including if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 5.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) Permitted Acquisitions. Notwithstanding anything in this Section 7.13 to the
contrary, to the extent any new Subsidiary is created solely for the purpose of
consummating a Permitted Acquisition, and such new Subsidiary at no time holds
any assets or liabilities other than any purchase price consideration
contributed to it contemporaneously with the closing of such Permitted
Acquisitions, such new Subsidiary shall not be required to take the actions set
forth in Section 7.13(a) or (b), as applicable, until the consummation of such
Permitted Acquisition (at which time, such new Subsidiary or surviving entity
(in the case of a merger transaction) shall be required to so comply with
Section 7.13(a) or (b), as applicable, within 30 days of the consummation of
such Permitted Acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion.

(d) Exclusions. The provisions of this Section 7.13 shall not apply to any
Excluded Assets (as defined in the Collateral Agreement) or any assets not taken
as Collateral by the Commercial Bank Agent under the Commercial Bank Facility
(to the extent such facility remains outstanding). In addition, notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, (a) no
actions to create a security interest shall be required with

 

67



--------------------------------------------------------------------------------

respect to any real property collateral; (b) no perfection steps shall be
required by any means other than (i) filings pursuant to the Uniform Commercial
Code of the relevant State(s) of the respective jurisdictions of organization of
the Credit Parties, (ii) filings in the United States Patent and Trademark
Office and the United States Copyright Office with respect to intellectual
property, (iii) subject to the Intercreditor Agreement, delivery of Collateral
consisting of instruments, notes and debt securities and (iv) subject to
Intercreditor Agreement, delivery of Collateral consisting of certificated
equity interests (along with, with respect to clauses (iii) and (iv), allonges
and stock powers, as applicable); and (c) control agreements or similar
arrangements shall not be required.

Section 7.14 Use of Proceeds.

(a) The Borrower shall use the proceeds of the Extensions of Credit (i) to
refinance the Existing Loan Agreement, (ii) pay fees, commissions and expenses
in connection with the Transactions, (iii) for acquisitions, Capital
Expenditures, Investments, Restricted Payments and other transactions not
prohibited by the Loan Documents, and (iv) for working capital and general
corporate purposes of the Borrower and its Subsidiaries.

(b) The Borrower shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase as permitted pursuant to Section 4.13, as
applicable.

(c) The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with, at the time of any such funding, financing or
facilitation, any Sanctioned Person, or in, at the time of any such funding,
financing or facilitation, any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

Section 7.15 Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce policies and procedures reasonably designed
to promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 7.16 Further Assurances. Subject to Section 7.13(d), execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Credit Parties.

Section 7.17 Farm Credit Equity. So long as NWFCS is a Lender hereunder, the
Borrower will (a) maintain its status as an entity eligible to borrow from NWFCS
and (b) acquire equity in Northwest ACA in such amounts and at such times as
Northwest ACA may require in accordance with its bylaws and capital plan, as
applicable (as each may be amended from time to time), except that the maximum
amount of equity that the Borrower may be required to purchase in Northwest ACA
in connection with the Loans made by NWFCS may not exceed the maximum amount
permitted by Northwest ACA’s bylaws and the capital plan, as applicable, at the
time this Agreement is entered into.

 

68



--------------------------------------------------------------------------------

The Borrower acknowledges receipt of a copy of (i) Northwest ACA’s most recent
annual report, and if more recent, its latest quarterly report, (ii) Northwest
ACA’s Notice to Prospective Stockholders (or other applicable notice document)
and (iii) Northwest ACA’s bylaws and capital plan, as applicable (and, if
applicable, any related loan or membership application), which describe the
nature of all of the Borrower’s stock and other equities in Northwest ACA
required in connection with its patronage loan from NWFCS as well as
capitalization requirements (the “Farm Credit Equities”), and agrees to be bound
by the terms thereof.

Section 7.18 Timber and Cutting Rights Agreements. The Borrower will maintain
ownership of the right to harvest standing timber on an annual basis and
pursuant to the timber deeds and/or timber cutting rights agreements delivered
to the Administrative Agent prior to the Closing Date or one or more similar
arrangements reasonably acceptable to the Administrative Agent, in an amount of
not less than five percent (5%) of the annual throughput used in the Lewiston
processing facility.

Section 7.19 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 7.19, in each case within the time
limits specified on such schedule.

ARTICLE VIII.

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to.

Section 8.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations;

(b) Indebtedness owing under (i) Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes, (ii) Secured Cash
Management Agreements and Commercial Bank Secured Cash Management Agreements and
(iii) reimbursement obligations in respect of letters of credit obtained in
foreign jurisdictions in the ordinary course of business;

(c) Indebtedness existing on the Closing Date and listed on Schedule 8.1 and
Permitted Refinancings thereof;

(d) Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate amount not to exceed $75,000,000 at
any time outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with a
Permitted Acquisition, to the extent that (i) such Indebtedness was not incurred
in connection with, or in contemplation of, such a Permitted Acquisition, and
(ii) neither the Borrower nor any existing Subsidiary thereof shall have any
liability or other obligation with respect to such Indebtedness, and Permitted
Refinancings of Indebtedness incurred pursuant to this clause (e);

(f) Guarantees with respect to Indebtedness permitted to be incurred by Credit
Parties pursuant to this Section 8.1;

 

69



--------------------------------------------------------------------------------

(g) unsecured intercompany Indebtedness:

(i) owed by any Credit Party to another Credit Party;

(ii) owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);

(iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

(iv) owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 8.3(a)(vi);

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in foreign jurisdictions in the ordinary course of business;

(i) unsecured Indebtedness and Subordinated Indebtedness of the Borrower and the
Subsidiary Guarantors; provided that, in the case of each incurrence of such
unsecured Indebtedness or Subordinated Indebtedness, (i) no Default or Event of
Default shall have occurred and be continuing or would be caused by the
incurrence of such Unsecured Indebtedness or Subordinated Indebtedness, and (ii)
the Administrative Agent shall have received satisfactory written evidence that
the Borrower would be in compliance with the financial covenants set forth in
Section 8.13 on a Pro Forma Basis after giving effect to the issuance of any
such Subordinated Indebtedness, and Permitted Refinancings of Indebtedness
incurred pursuant to this clause (i);

(j) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(k) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding and Permitted Refinancings thereof;

(l) Indebtedness in the form of customary and unsecured earn-outs, deferred
payments and purchase price adjustments in connection with any Permitted
Acquisition or Investment permitted hereunder;

(m) Indebtedness incurred under the Commercial Bank Facility (and, with the
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
any Permitted Refinancing thereof) in an aggregate principal amount not to
exceed at any time outstanding (i) $200,000,000 plus (ii) the amount of any
Commercial Bank Increase; provided that any such Permitted Refinancing is
subject to the Intercreditor Agreement; and

(n) Indebtedness incurred (but not acquired or assumed) in connection with a
Permitted Acquisition; provided, (i) no Default or Event of Default will have
occurred and then be continuing immediately before and after giving pro forma
effect thereto (or, in the case of a Limited Condition Acquisition, no Event of
Default under Section 9.1(a), (b), (h) or (i)); (ii) such Indebtedness will be
unsecured and not be guaranteed by any Affiliate of the Borrower that is not

 

70



--------------------------------------------------------------------------------

a Guarantor; (iii) no such Indebtedness will have a final maturity earlier than
91 days after the Revolving Credit Maturity Date; (iv) the Borrower shall be in
compliance on a Pro Forma Basis (as of the date of the incurrence of such
Indebtedness) with each covenant contained in Section 8.13; and (v) subject to
the foregoing, the other terms of any such Indebtedness (excluding pricing and
optional prepayment or redemption terms) that are not substantially identical to
the corresponding terms in the Loan Documents will be no more favorable to the
lenders or investors providing such Indebtedness than such terms in the Loan
Documents or are as otherwise reasonably acceptable to the Administrative Agent
(except for terms applicable only to periods after the Latest Maturity Date
existing at the time of the incurrence of such Indebtedness), and Permitted
Refinancings thereof incurred pursuant to this clause (n);

(o) Indebtedness with respect to deferred compensation to employees and
directors of Borrower and its Subsidiaries in the ordinary course of business;

(p) Indebtedness consisting of obligations to pay insurance premiums or take or
pay obligations contained in supply arrangements in the ordinary course of
business; and

(q) Indebtedness arising under the membership agreement entered into by the
Borrower with NWFCS in connection with the Borrower’s obligation to acquire
equity in Northwest ACA pursuant to Section 4.16.

Section 8.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 8.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any Permitted Refinancing of such
Indebtedness pursuant to Section 8.1(c) (solely to the extent that such Liens
were in existence on the Closing Date and described on Schedule 8.2)); provided
that the scope of any such Lien shall not be increased, or otherwise expanded,
to cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed 30 days), if any, related thereto has not expired or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than 30 days,
or if more than 30 days overdue, such Liens are being contested in good faith
and by appropriate proceedings and adequate reserves have been maintained to the
extent required by GAAP or (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

 

71



--------------------------------------------------------------------------------

(e) Liens incurred or deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, earnest money tenders
(including in connection with any letter of intent or purchase agreement), trade
contracts (including government contracts), and leases (other than Indebtedness
for borrowed money), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate do
not, in any case, materially detract from the value of such property or impair
the use thereof in the ordinary conduct of business;

(g) Liens arising from the filing of precautionary UCC financing statements (or
equivalent in any foreign jurisdiction) relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

(h) Liens securing Indebtedness permitted under Section 8.1(d); provided that
(i) such Liens shall be created within 45 days after the acquisition, repair,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness and the proceeds thereof, (iii) the amount of Indebtedness secured
thereby is not increased and (iv) the principal amount of Indebtedness secured
by any such Lien shall at no time exceed 100% of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable), plus the
reasonable fees and expenses incurred in connection with such Indebtedness;

(i) Liens securing judgments for the payment of money or any judicial order not
constituting an Event of Default under Section 9.1(l) or securing appeal or
other surety bonds relating to such judgments;

(j) (i) Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing clauses
(i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition, (B)
such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens, (D) such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries and (E) the Indebtedness secured by
such Liens is permitted under Section 8.1(e) of this Agreement) or is a
Permitted Refinancing of such Indebtedness;

(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of the
Borrower or any Subsidiary thereof;

(l) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

 

72



--------------------------------------------------------------------------------

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries or (ii)
secure any Indebtedness;

(n) Liens to secure obligations under Section 8.1(b)(i) in an amount not to
exceed 5% of the face amount of each such Hedge Agreement permitted thereunder;

(o) Liens on assets securing Indebtedness or other obligations in the aggregate
principal amount not to exceed 5% of Consolidated Net Tangible Assets any time
outstanding;

(p) Liens arising in the ordinary course of business in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(q) so long as the same is subject to the Intercreditor Agreement, Liens on
Collateral securing (i) Indebtedness incurred pursuant to Section 8.1(m) and
(ii) obligations owing under Commercial Bank Secured Cash Management Agreements;
and

(r) Liens on Farm Credit Equities as described in Section 4.16(b).

provided that this Section 8.2 shall not apply to any Equity Interests of the
Borrower (including, for the avoidance of doubt, any Equity Interests that
constitute margin stock).

Section 8.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including the creation
or capitalization of any Subsidiary), evidence of Indebtedness or other
obligation or security, substantially all or a portion of the business or assets
of any other Person or any other investment or interest whatsoever in any other
Person, or make or permit to exist, directly or indirectly, any loans, advances
or extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;

(ii) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 8.3;

(iii) Investments made after the Closing Date by any Credit Party in any other
Credit Party;

(iv) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any other Non-Guarantor Subsidiary;

(v) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Credit Party;

 

73



--------------------------------------------------------------------------------

(vi) Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed $25,000,000 (provided that any Investments in the form of loans or
advances in excess of $1,000,000 made by any Credit Party to any Non-Guarantor
Subsidiary pursuant to this clause (vi) shall be evidenced by a demand note in
form and substance reasonably satisfactory to the Administrative Agent and shall
be pledged and delivered to the Administrative Agent pursuant to the Security
Documents);

(b) Investments in cash and Cash Equivalents;

(c) Investments by the Borrower or any of its Subsidiaries consisting of Capital
Expenditures permitted by this Agreement;

(d) deposits or pledges made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 8.2;

(e) Hedge Agreements permitted pursuant to Section 8.1;

(f) purchases of assets and prepaid expenses, extensions of trade credit and
accounts receivable created, acquired or made and payable or dischargeable in
the ordinary course of business;

(g) Permitted Acquisitions;

(h) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $10,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

(i) Equity Interests, obligations, securities or other property received in
settlement of accounts receivable from bankrupt obligors;

(j) Investments received as the non-cash portion of the consideration received
in connection with any Asset Disposition or other sale, transfer, license, lease
or other disposition of Property expressly permitted hereunder;

(k) Investments comprising Indebtedness permitted pursuant to Section 8.1;

(l) Investments in the form of Restricted Payments permitted pursuant to Section
8.6;

(m) Guarantees permitted pursuant to Section 8.1;

(n) Investments in joint ventures; provided that the aggregate amount of all
such Investments shall not at any time exceed $50,000,000;

(o) other Investments in an aggregate amount not to exceed 5% of Consolidated
Net Tangible Assets at any time outstanding;

 

74



--------------------------------------------------------------------------------

(p) other Investments so long as on the date such Investment is consummated, the
Consolidated Total Leverage Ratio calculated on a Pro Forma Basis would be lower
than 3.25:1.00; and

(q) Investments by the Borrower in Northwest ACA in connection with the
Borrower’s obligation to acquire equity in Northwest ACA pursuant to Section
4.16

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

Section 8.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into, or be dissolved or liquidated into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or (ii)
any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into, or be dissolved or liquidated into, any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 7.13 in connection therewith);

(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be dissolved or liquidated into,
any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is
a Domestic Subsidiary may be merged, amalgamated or consolidated with or into,
or be dissolved or liquidated into, any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including any Permitted Acquisition permitted
pursuant to Section 8.3(g)); provided that in the case of any merger involving a
Wholly-Owned Subsidiary that is a Domestic Subsidiary, (i) a Subsidiary
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 7.13 in
connection therewith; and

 

75



--------------------------------------------------------------------------------

(f) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 8.3(g); provided that (i) in the case of a merger involving the Borrower
or a Subsidiary Guarantor, the continuing or surviving Person shall be the
Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower.

Section 8.5 Asset Dispositions. Make any Asset Disposition except:

(a) the sale, abandonment or other disposition of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

(b) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;

(d) Asset Dispositions in connection with Insurance and Condemnation Events;

(e) the lapse of registered patents, trademarks and other intellectual property
to the extent not economically desirable in the context of its business and so
long as such lapse is not materially adverse to the interests of the Lenders;

(f) Assets Dispositions in connection with transactions permitted by Section
8.2, 8.3, 8.4 and 8.12;

(g) the granting, creation or existence of a Permitted Lien;

(h) the surrender or waiver of contract rights in the ordinary course of
business or the surrender or waiver of litigation claims or the settlement,
release or surrender of tort or litigation claims of any kind;

(i) the transfer of improvements or alterations in connection with any lease of
property upon the termination thereof;

(j) the abandonment, lapse, or transfer of any domain name, trademark or other
intellectual property right that is not material to the business of the Borrower
and its Subsidiaries, taken as a whole;

(k) any Restricted Payment permitted by Section 8.6;

(l) any Investment permitted by Section 8.3;

(m) the termination of a lease of real or personal Property;

 

76



--------------------------------------------------------------------------------

(n) a disposition of Property that is exchanged for credit against the purchase
price of similar replacement property (including like-kind exchanges);

(o) sales, transfers or other dispositions of assets of joint ventures permitted
hereunder (or the Equity Interests of such joint ventures) to the extent
required by, or made pursuant to, customary buy/sell arrangements between joint
venture parties as set forth in the applicable joint venture agreement or
similar arrangement;

(p) Asset Dispositions in connection with Sale Leaseback Transactions in an
aggregate amount not to exceed the lesser of (i) $75,000,000 and (ii) 5% of
Consolidated Net Tangible Assets of the Borrower and its Subsidiaries, tested as
of the date of the proposed Asset Disposition on the basis of the most recent
financial statements delivered by the Borrower pursuant to Section 7.1; and

(q) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash, and (iii) the aggregate book value or fair market
value (whichever, in each case, is higher) of all property disposed of in
reliance on this clause (f) since the Closing Date does not exceed 5% of the
Consolidated Net Tangible Assets of the Borrower and its Subsidiaries, tested as
of the date of the proposed Asset Disposition on the basis of the most recent
financial statements delivered by the Borrower pursuant to Section 7.1.

Section 8.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof on account of the foregoing (all of the foregoing, the “Restricted
Payments”) provided that:

(a) the Borrower or any of its Subsidiaries may pay dividends in shares of its
own Qualified Equity Interests;

(b) any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor;

(c) (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis);

(d) the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Free Cash Flow Amount not otherwise applied pursuant to
Section 8.9(b)(iv);

(e) the Borrower may grant stock options, restricted stock units and other
Equity Interests to employees, officers and directors in connection with an
arrangement permitted under Section 8.7(b)(v); and

 

77



--------------------------------------------------------------------------------

(f) the Borrower or any of its Subsidiaries may make Restricted Payments with
respect to any Indebtedness permitted under Section 8.1(l).

Section 8.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Equity Interests in, or
other Affiliate of the Borrower or any of its Subsidiaries, or (b) any Affiliate
of any such officer, director or holder, other than:

(i) transactions permitted by Sections 8.1, 8.3, 8.4, 8.5, 8.6 and 8.13;

(ii) transactions existing on the Closing Date and described on Schedule 8.7;

(iii) transactions among Credit Parties;

(iv) other transactions on terms as favorable as would be obtained by it on a
comparable arm’s-length transaction with an independent, unrelated third party
as determined in good faith by the board of directors (or equivalent governing
body) of the Borrower;

(v) employment, retention and severance and similar arrangements (including
equity or equity-based incentive plans, stock ownership plans, compensation or
incentive plans and arrangements and employee benefit plans and arrangements)
and indemnification arrangements with their respective officers, directors and
employees in the ordinary course of business; and

(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

Section 8.8 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as (x) permitted by GAAP and recommended by such
Credit Party’s (or such Subsidiary’s) auditors or (y) required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Administrative Agent or the Lenders.

Section 8.9 Payments and Modifications of Subordinated Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

 

78



--------------------------------------------------------------------------------

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including (x) by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Subordinated Indebtedness, except:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 8.1(c), (g)(ii) or (i), and by
any subordination provisions applicable thereto;

(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests;

(iii) the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 8.1(c), (g)(ii) or (i) (other
than any such payments prohibited by any subordination provisions applicable
thereto); and

(iv) the payment or prepayment on, or redemption or acquisition for value of
Subordinated Debt in an aggregate amount not to exceed the Available Free Cash
Flow Amount not otherwise applied pursuant to Section 8.6(d).

Section 8.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien in favor of any Secured Party
upon its properties or assets, whether now owned or hereafter acquired, to
secure the Secured Obligations, except (i) pursuant to this Agreement and the
other Loan Documents, (ii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Sections 8.1(d) or 8.1(e) (provided that any
such restriction contained therein relates only to the asset or assets financed
thereby), (iii) restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary as of the Closing Date, (iv) restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien), (v) pursuant to the Commercial
Bank Facility and (vi) restrictions and encumbrances on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business or on earnest money deposits to sellers in connection with a Permitted
Acquisition or Investment permitted hereunder.

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party to (i)
pay dividends or make any other distributions to any Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party or (iii) make loans or advances to any Credit Party, except in each
case for such encumbrances or restrictions existing under or by reason of (A)
this Agreement and the other Loan Documents (including the Intercreditor
Agreement), (B) the Commercial Bank Facility, (C) Applicable Law, (D) any
agreement or instrument governing Indebtedness of a Foreign Subsidiary permitted
under Section 8.1(k) (provided that any such encumbrance or restriction
contained therein relates only to such Foreign Subsidiary) and (E) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder and applicable solely to such joint
venture (and its assets or Equity Interest issued by such Person) entered into
in the ordinary course of business.

 

79



--------------------------------------------------------------------------------

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents (including
the Intercreditor Agreement), (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(d) or Section 8.1(e)
(provided that any such restriction contained therein relates only to the asset
or assets acquired in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 8.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions (including buy/sell provisions) in leases, subleases,
licenses and sublicenses, joint venture agreements or asset sale agreements
otherwise permitted by this Agreement so long as such restrictions relate only
to the assets subject thereto, (H) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business and (I) any
agreement or instrument governing Indebtedness of a Foreign Subsidiary permitted
under Section 8.1(k) (provided that any such encumbrance or restriction
contained therein relates only to such Foreign Subsidiary).

Section 8.11 Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

Section 8.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or (b)
which any Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease (a “Sale Leaseback Transaction”) unless such Sale Leaseback
Transaction is permitted by Section 8.5.

Section 8.13 Financial Covenants.

(a) Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter,
permit the Consolidated Total Leverage Ratio to be greater than 4.00:1.00;
provided that if the Borrower or any of its Subsidiaries consummates an
Acquisition or series of related Acquisitions within a twelve-month period with
an aggregate consideration in excess of $125,000,000, then the ratio set forth
above shall be deemed increased to 4.50:1.00 as of the last day of each of the
four fiscal quarters ending after the most recent such Acquisition (and such
adjustment shall apply to the fiscal quarter most recently ended for which
financial statements have been delivered hereunder solely for purposes of
calculating compliance with this Section 8.13(a) on a Pro Forma Basis pursuant
to clause (d) of the definition of Permitted Acquisition). Notwithstanding the
foregoing, if the proviso to the previous sentence has been applicable with
respect to the last day of four consecutive fiscal quarters, it shall be
disregarded and given no effect as of the last day of each of the two fiscal
quarters immediately following such four consecutive fiscal quarter period
(regardless of any Acquisitions consummated in the interim).

 

80



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than
2.25:1.00:

Section 8.14 Disposal of Subsidiary Interests. Permit any Domestic Subsidiary,
other than an Excluded Subsidiary, to be a non-Wholly-Owned Subsidiary except as
a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 8.4 or 8.5.

ARTICLE IX.

DEFAULT AND REMEDIES

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans. The Borrower shall default in any
payment of principal of any Loan when and as due (whether at maturity, by reason
of acceleration or otherwise).

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or the payment under any other Loan Document, and such default shall
continue for a period of three Business Days.

(c) Misrepresentation. Any representation or warranty made or deemed made by or
on behalf of any Credit Party or any Subsidiary thereof in this Agreement, in
any other Loan Document, or in any document delivered in connection herewith or
therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of any Credit Party or any Subsidiary
thereof in this Agreement, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in (i) Section 7.13 and such default shall
continue for a period of 15 days after the earlier of (x) the Administrative
Agent’s delivery of written notice thereof to the Borrower and (y) a Responsible
Officer of any Credit Party having obtained knowledge thereof and (ii) Sections
7.1, 7.2(a), 7.4 (solely with respect to maintenance of existence of any Credit
Party), 7.12, 7.14, 7.15, 7.17 or 7.18 or Article VIII.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of 30 days after the earlier of (i) the
Administrative Agent’s delivery of written notice thereof to the Borrower and
(ii) a Responsible Officer of any Credit Party having obtained knowledge
thereof.

 

81



--------------------------------------------------------------------------------

(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness for borrowed money (other than
the Loans) the aggregate principal amount is in excess of the Threshold Amount,
or with respect to any Hedge Agreement, failure to pay when due the Hedge
Termination Value thereof, if such unpaid Hedge Termination Value is greater
than $10,000,000, in either case beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness for borrowed money (other than the Loans or any
Hedge Agreement) the aggregate principal amount (including undrawn committed or
available amounts) of which is in excess of the Threshold Amount contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness for borrowed money (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness for borrowed money to become due prior to its
stated maturity (any applicable grace period having expired).

(g) Change in Control. Any Change in Control shall occur.

(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of 60 consecutive days, or an
order granting the relief requested in such case or proceeding (including an
order for relief under such federal bankruptcy laws) shall be entered.

(j) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any portion of the Collateral with an aggregate
book value greater than $100,000 purported to be covered thereby, in each case
other than (x) in accordance with the express terms hereof or thereof, (y) due
to any action or inaction of the Administrative Agent and (z) any portion of the
Collateral for which no perfection steps are required as described in Section
7.13(d).

(k) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess

 

82



--------------------------------------------------------------------------------

of the Threshold Amount, (ii) a Termination Event with respect to a Pension Plan
or (iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan, whether of its own volition or as a result of a plan
termination, and the plan sponsor of such Multiemployer Plan notifies such
withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount that could reasonably be expected to result in a
Material Adverse Effect.

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of 60 consecutive days after the entry thereof.

Section 9.2 Remedies. Upon the occurrence and during the continuance of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, take one or more of the following actions:

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings thereunder; provided that, upon the occurrence of an Event
of Default specified in Section 9.1(h) or (i), the Credit Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding.

(b) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

Section 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

83



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.4 (subject to the terms of Section 4.6), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 4.6, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the Intercreditor Agreement, be applied by the Administrative Agent
as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable to them;

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting

 

84



--------------------------------------------------------------------------------

documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article X for itself and its Affiliates as if a “Lender” party hereto.

Section 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 11.3.

Section 9.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Secured Parties all or any portion of Collateral at any sale
thereof conducted by the Administrative Agent under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
conducted under the provisions of the United States Bankruptcy Code, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Administrative Agent (whether by judicial
action or otherwise) in accordance with Applicable Law. Such credit bid or
purchase may be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party).

 

85



--------------------------------------------------------------------------------

Section 9.7 Lender Action. Each Lender hereby agrees, on behalf of itself and
each of its Affiliates that is a Secured Party, that, except as otherwise
provided in any Loan Document or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any of the Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

Section 9.8 Intercreditor Agreement. Each of the Lenders from time to time party
to this Agreement hereby confirms and reaffirms the irrevocable authority of the
Administrative Agent to execute, deliver and act on its behalf in respect of the
Intercreditor Agreement, and each duly executed supplement, modification,
amendment, restatement or extension thereto. Each Lender agrees to be bound by
the terms and provisions of the Intercreditor Agreement. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Lender hereby agree that no Lender shall have any
right individually to enforce the Intercreditor Agreement, it being agreed that
all powers, rights and remedies under the Intercreditor Agreement may be
exercised solely by the Administrative Agent for the benefit of the Lenders in
accordance with the terms thereof. THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS IS SUBJECT TO THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE INTERCREDITOR
AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

ARTICLE X.

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints NWFCS to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except for consent rights of the Borrower set forth in
Section 10.6, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and neither the Borrower nor any Subsidiary
thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

86



--------------------------------------------------------------------------------

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.

 

87



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent of the Borrower (provided no Event of Default has
occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

88



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

89



--------------------------------------------------------------------------------

Section 10.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents (which release may, at the request of the
Borrower, be in the form of an authorization by the Administrative Agent to
permit a Credit Party to dispose of such Collateral free of the security
interest granted to or held by the Administrative Agent for purposes of UCC
9-315), or (C) if approved, authorized or ratified in writing in accordance with
Section 11.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 8.2(h); and

(iii) to release (A) any Credit Party from its obligations under any Loan
Documents upon the termination of the Revolving Credit Commitment and payment in
full of all Secured Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) or (B) a
Subsidiary Guarantor from its obligations under the Loan Documents if such
Person ceases to be a Subsidiary of the Borrower, as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 10.9. In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 8.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

90



--------------------------------------------------------------------------------

Section 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XI.

MISCELLANEOUS

Section 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Clearwater Paper Corporation

601 West Riverside, Suite 1100

Spokane, WA 99201

Attention of: Lloyd A. Fillis, Vice President, Treasury & Tax

Telephone No.: 509-344-5934

Facsimile No.: 509-342-2595

E-mail: Lloyd.fillis@clearwaterpaper.com

With copies to:

Pillsbury Winthrop Shaw Pittman LLP

4 Embarcadero Center

San Francisco, CA 94111

Attention of: Philip J. Tendler, Esq.

Telephone No.: 415-983-1000

Facsimile No.: 415-983-1200

E-mail: Philip.tendler@pillsburylaw.com

 

91



--------------------------------------------------------------------------------

If to NWFCS as

Administrative

Agent:

Northwest Farm Credit Services, PCA

2001 S. Flint Road

PO Box 2515

Spokane, WA 99220-2515

Attention of: Suann Harris

Telephone No.: (800) 838-4374

Facsimile No.: (509) 340-5625

E-mail: suann.harris@northwestfcs.com

With copies to:

Northwest Farm Credit Services, PCA

2001 S. Flint Road

PO Box 2515

Spokane, WA 99220-2515

Attention of: Capital Markets

Telephone No.: (800) 255-1789

Facsimile No.: (509) 340-5300

E-mail: capitalmarkets@northwestfcs.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address

 

92



--------------------------------------------------------------------------------

as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Lenders by posting
the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

Section 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive Section 5.2 or any other provision of this Agreement if
the effect of such amendment, modification or waiver is to require the Revolving
Credit Lenders (pursuant to, in the

 

93



--------------------------------------------------------------------------------

case of any such amendment to a provision hereof other than Section 5.2, any
substantially concurrent request by the Borrower for a borrowing of Revolving
Credit Loans) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so;

(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) or the amount of Loans of any Lender, in any
case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document or
extend the expiration date for any Commitment, in each case without the written
consent of each Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the proviso set forth in the paragraph
below) any fees or other amounts payable hereunder or under any other Loan
Document; provided that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the rate
set forth in Section 4.1(b) during the continuance of an Event of Default;

(e) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(f) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(g) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.4), in each case, without the written
consent of each Lender;

(h) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in Section
10.9), without the written consent of each Lender; or

(i) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 10.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the

 

94



--------------------------------------------------------------------------------

Lenders holding Loans or Commitments of any other Class) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time, (iv) any waiver, amendment or
modification of this Agreement or the Collateral Agreement that alters the
ratable treatment of obligations under any Secured Hedge Agreement or Secured
Cash Management Agreement or the definition of “Cash Management Bank”, “Hedge
Bank”, “Cash Management Agreement”, “Hedge Agreement” or “Secured Obligations”
in each case in a manner adverse to any Hedge Bank or Cash Management Bank with
Secured Obligations then outstanding shall require the written consent of such
Hedge Bank or Cash Management Bank, as applicable and (iv) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including amendments to this Section 11.2) or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 4.13
(including as applicable, (1) to permit the Incremental Term Loans and the
Incremental Revolving Credit Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments and the Incremental Revolving Credit Increase, as applicable,
or outstanding Incremental Term Loans and outstanding Incremental Revolving
Credit Increase, as applicable, in any determination of (i) Required Lenders or
Required Revolving Credit Lenders, as applicable or (ii) similar required lender
terms applicable thereto); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Commitment Percentage, in each case, without the written consent
of such affected Lender.

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.8(d) as to such matter.

Section 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay within 30 days of written demand therefor (accompanied by
reasonable supporting documentation) (i) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
primary counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction for the Administrative Agent and its Affiliates taken as a whole
and in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction for each affected party), in connection
with the syndication of the Credit Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of one primary counsel and, if
reasonably necessary, one local counsel in each relevant

 

95



--------------------------------------------------------------------------------

jurisdiction for the Administrative Agent and the Lenders taken as a whole and
in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction for each affected party) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee within 30 days of written demand therefor
(accompanied by reasonable supporting documentation) for, any and all losses,
claims (including any Environmental Claims), penalties, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of one primary counsel, and, if reasonably necessary, one local
counsel in each relevant jurisdiction for the Indemnitees, taken as a whole and
in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction to each affected Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including the Transactions), (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim related in any way
to any Credit Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including reasonable and documented attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for material breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (c) relate to any dispute solely among Indemnitees
(other than (1) any claims against any agent or arranger in its respective
capacity or fulfilling its role as an agent or arranger or any similar role
hereunder and (2) any claims arising out of any act or omission on the part of
the Borrower or its Subsidiaries or Affiliates). This Section 11.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

96



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, (i) the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof and (ii) the Administrative Agent, any Arranger and each
Lender shall not assert, and hereby waives, any claim against any Credit Party
or any Subsidiary or any Affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Notwithstanding the
foregoing, nothing in this clause (d) shall limit the Credit Parties’
indemnification obligations to the extent set forth in this Agreement relating
to claims of special, indirect, consequential or punitive damages sought by
third parties against an Indemnitee.

(e) Payments. All amounts due under this Section shall be payable within 30 days
after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 11.4 Right of Setoff. Subject to Section 4.6 and Section 9.4, if an
Event of Default shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender to or
for the credit or the account of the Borrower or any other Credit Party against
any and all of the obligations of the Borrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are

 

97



--------------------------------------------------------------------------------

owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender may
have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto, on behalf of itself
and its respective Affiliates irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Waiver of Venue. Each of the parties hereto, on behalf of itself and its
respective Affiliates irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

98



--------------------------------------------------------------------------------

Section 11.6 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

Section 11.8 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

 

99



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of either the Revolving Credit Facility or the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or, with respect to Lenders other than Farm Credit
Lenders, an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and provided further, that unless an Event of Default has
occurred and is continuing, the Borrower may withhold its consent for an
assignment (i) to any Lender, other than a Farm Credit Lender, (ii) that would
adversely affect the then prevailing patronage dividend being earned by the
Borrower as a member of the assigning Farm Credit Lender, or (iii) to any
competitor of the Borrower or affiliate of such competitor (and in each case,
the Borrower shall not be deemed to have acted unreasonably in withholding its
consent); and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or,

 

100



--------------------------------------------------------------------------------

with respect to Lenders other than Farm Credit Lenders, an Approved Fund with
respect to such Lender or (ii) the Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or, with respect to Lenders other than Farm Credit
Lenders, an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of

 

101



--------------------------------------------------------------------------------

such assignment; provided that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void.)

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and, subject to the paragraph below regarding the rights
of Voting Participants, to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(b), (c) or
(d) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.9, 4.10
and 4.11 (subject to the requirements and limitations therein, including the
requirements under Section 4.11(g) (it being understood that the documentation
required under Section 4.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.10 or 4.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 4.12(b) with

 

102



--------------------------------------------------------------------------------

respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.6 as
though it were a Lender. For the avoidance of doubt, (a) the sale by any Lender
of a participation to any Participant (whether a Voting Participant or
otherwise) shall not relieve such Lender of any obligation hereunder and (b) no
Voting Participant or other Participant shall have any contractual privity with
the Borrower or any Credit Party, or be entitled to directly enforce or direct
the Administrative Agent to enforce any of the terms under the Loan Documents,
other than such rights that are expressly conferred on a “Participant” as set
forth in this Agreement.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Notwithstanding the paragraph above, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of
$10,000,000, (ii) has been designated as a voting participant (a “Voting
Participant”) in a written notice (a “Voting Participant Notice”) sent by the
relevant Lender (including any existing Voting Participant) to the
Administrative Agent and the Borrower and (iii) receives, prior to becoming a
Voting Participant, the consent of the Administrative Agent and the Borrower
(such consent to be required only to the extent and under the circumstances it
would be required if such Voting Participant were to become a Lender pursuant to
an assignment in accordance with Section 11.8(b) and such consent is not
required for an assignment to an existing Voting Participant), shall be entitled
to vote as if such Voting Participant were a Lender on all matters subject to a
vote by Lenders, and the voting rights of the selling Lender shall be
correspondingly reduced, on a dollar-for-dollar basis. Each Voting Participant
Notice shall include, with respect to each Voting Participant, the information
that would be included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender that has purchased a
participation and has been designated as a Voting Participant in Schedule
11.8(d) as of the Closing Date shall be a Voting Participant without delivery of
a Voting Participation Notification and without the prior written consent of the
Administrative Agent or the Borrower. The selling Lender (including any existing
Voting Participant) and the purchasing Voting Participant shall notify the
Administrative Agent and the Borrower within three (3) Business Days of any
termination, reduction or increase of the amount of, such participation. The
Administrative Agent shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto. The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not itself a Voting Participant.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

103



--------------------------------------------------------------------------------

(f) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

Section 11.9 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and, by their purchase of a Participation, the
Voting Participants agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties in connection with the Credit Facility,
this Agreement, the transactions contemplated hereby or in connection with
marketing of services by such Affiliate or Related Party to the Borrower or any
of its Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential on
substantially the same terms as provided herein), (b) to the extent required or
requested by, or required to be disclosed to, any regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the Administrative Agent,
the applicable Lender shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, promptly notify the Borrower, in
advance, to the extent practicable and lawfully permitted to do so), (c) to the
extent required by Applicable Laws pursuant to a subpoena or an order of any
court or administrative agency or in any pending legal or administrative
proceeding or process (in which case, the Administrative Agent, the applicable
Lender shall, to the extent permitted by Applicable Law, inform the Borrower
promptly in advance thereof so the Borrower may seek a protective order or take
other appropriate action), (d) to any other party hereto, (e) in connection with
the exercise of any remedies under this Agreement, under any other Loan Document
or under any Secured Hedge Agreement or Secured Cash Management Agreement, or
any action or proceeding relating to this Agreement, any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) with the consent of the Borrower, any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Credit Facility or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Credit Facility, (h) deal terms and other information customarily reported to
Thomson Reuters, other bank market data collectors and similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of the Loan Documents, (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates from a
third party that is not, to such Person’s

 

104



--------------------------------------------------------------------------------

knowledge, subject to confidentiality obligations to the Borrower, (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case, the Administrative Agent, the
applicable Lender shall, to the extent permitted by Applicable Law, inform the
Borrower promptly in advance thereof so the Borrower may seek a protective order
or take other appropriate action), (k) to the extent that such information is
independently developed by such Person, or (l) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender on a nonconfidential basis prior to disclosure
by any Credit Party or any Subsidiary thereof. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 11.10 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 11.11 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

Section 11.12 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including any such representation or warranty made in or in
connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

Section 11.13 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

 

105



--------------------------------------------------------------------------------

Section 11.14 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 11.15 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arranger, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.16 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Revolving Credit Commitment has been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

Section 11.17 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name, address and tax
identification number of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the PATRIOT Act.

Section 11.18 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VII or VIII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VII or VIII.

 

106



--------------------------------------------------------------------------------

Section 11.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, the Parent, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, the Arrangers, the Parent, the
Borrower or any Affiliate of the foregoing. Each Lender, the Arrangers and any
Affiliate thereof may accept fees and other consideration from the Parent, the
Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Parent, the Borrower or any
Affiliate of the foregoing.

Section 11.20 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
other than the Intercreditor Agreement (which inconsistencies shall be governed
by and be subject to Section 9.8), the terms of this Agreement shall control;
provided that any provision of the Security Documents which imposes additional
burdens on the Borrower or any of its Subsidiaries or further restricts the
rights of the Borrower or any of its Subsidiaries or gives the Administrative
Agent or Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect.

 

107



--------------------------------------------------------------------------------

Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages to follow]

 

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

CLEARWATER PAPER CORPORATION, as Borrower By:  

/s/ John D. Hertz

Name:   John D. Hertz Title:   Senior Vice President, Finance and Chief
Financial Officer



--------------------------------------------------------------------------------

AGENTS AND LENDERS: NORTHWEST FARM CREDIT SERVICES, PCA, as Administrative Agent
and Lender By:  

/s/ Suann Harris

Name:   Suann Harris Title:   Relationship Manager, VP